Exhibit 10.50

 

EXECUTION VERSION

 

 

 

WARRANT AGREEMENT

 

Dated as of

 

August 18, 2014

 

between

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

as Warrant Agent

 

--------------------------------------------------------------------------------

 

Warrants for

 

Common Stock of

 

Alion Science and Technology Corporation

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

 

Definitions

1

 

 

Section 1.01 .  Definitions

1

Section 1.02 .  Other Definitions

7

Section 1.03 .  Rules of Construction

8

 

 

ARTICLE II

 

 

Warrant Certificates

8

 

 

Section 2.01 .  Form and Dating

8

Section 2.02 .  Execution and Countersignature

9

Section 2.03 .  Certificate Register

10

Section 2.04 .  Transfer and Exchange

10

Section 2.05 .  Certificated Warrants

15

Section 2.06 .  Replacement Certificates

15

Section 2.07 .  Outstanding Warrants

15

Section 2.08 .  Cancellation

16

Section 2.09 .  CUSIP Numbers

16

Section 2.10 .  Registration

16

 

 

ARTICLE III

 

 

Exercise Terms

20

 

 

Section 3.01 .  Exercise

20

Section 3.02 .  Exercise Periods

20

Section 3.03 .  Reserved

20

Section 3.04 .  Expiration

20

Section 3.05 .  Manner of Exercise

20

Section 3.06 .  Issuance of Shares of Common Stock

21

Section 3.07 .  Fractional Shares of Common Stock

22

Section 3.08 .  Reservation of Shares of Common Stock

22

Section 3.09 .  Compliance with Law

22

Section 3.10 .  Reserved

23

Section 3.11 .  Right of First Offer

23

Section 3.12 .  Reserved

23

Section 3.13 .  Preemptive Rights

23

Section 3.14 .  Purchase of Warrants by Company; No Redemption

25

Section 3.15 .  Restrictions on Transfer

25

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV

 

 

Antidilution Provisions

25

 

 

Section 4.01 .  Cash Dividends and Distributions

25

Section 4.02 .  Other Dividends and Distributions

26

Section 4.03 .  Changes in Common Stock

26

Section 4.04 .  Common Stock Issue

27

Section 4.05 .  Issuance of Rights, Options, Warrants or Common Stock

27

Section 4.06 .  Voluntary Increases

27

Section 4.07 .  Combination; Liquidation

28

Section 4.08 .  2010 Warrants

29

Section 4.09 .  Prior Period ESOP Issuance

29

Section 4.10 .  Superseding Adjustment

29

Section 4.11 .  Minimum Adjustment

30

Section 4.12 .  Notice of Adjustment

30

Section 4.13 .  Notice of Certain Transactions

31

Section 4.14 .  Adjustment to Warrant Certificate

31

Section 4.15 .  No Dilution or Impairment; Reference to Common Stock

31

 

 

ARTICLE V

 

 

Warrant Agent

32

 

 

Section 5.01 .  Appointment of Warrant Agent

32

Section 5.02 .  Rights and Duties of Warrant Agent

32

Section 5.03 .  Individual Rights of Warrant Agent

33

Section 5.04 .  Warrant Agent’s Disclaimer

34

Section 5.05 .  Compensation and Indemnity

34

Section 5.06 .  Successor Warrant Agent

34

 

 

ARTICLE VI

 

 

Miscellaneous

36

 

 

Section 6.01 .  SEC Reports

36

Section 6.02 .  Persons Benefitting

36

Section 6.03 .  Rights of Holders

36

Section 6.04 .  Amendment

37

Section 6.05 .  Notices

37

Section 6.06 .  Governing Law

38

Section 6.07 .  Successors

38

Section 6.08 .  Multiple Originals

38

Section 6.09 .  Table of Contents

38

Section 6.10 .  Severability

38

 

 

Appendix A

 

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT A

Form of Warrant Certificate

 

 

EXHIBIT B

Stockholders’ Agreement

 

 

EXHIBIT C

Form of Election

 

 

EXHIBIT D

Transfer Form

 

 

ANNEX A

Questionnaire

 

iii

--------------------------------------------------------------------------------


 

WARRANT AGREEMENT dated as of August 18, 2014 (this “Agreement”), between ALION
SCIENCE AND TECHNOLOGY CORPORATION, a Delaware corporation (the “Company”), and
Wilmington Trust, National Association as Warrant Agent (together with its
successors and assigns, in such capacity, the “Warrant Agent”).

 

The Company desires to issue the warrants described in this Agreement.  The
Warrants (as defined in this Agreement) initially, subject to the adjustments
provided in this Agreement (including Section 4.09), entitle the holders thereof
to purchase, in the aggregate, 5,424,990 shares of common stock, par value $0.01
per share, of the Company (the “Common Stock”) (representing 40% percent of the
outstanding shares of Common Stock on a fully-diluted basis) consisting of
306,889 Warrants to purchase 17.6773672 shares of Common Stock, that are
immediately exercisable for an exercise price of $0.01 per share of Common Stock
(the “Warrants”). Any adjustments to the exercise price of any Warrants or to
the number of shares of Common Stock that a holder of a Warrant is entitled to
purchase pursuant to the terms of this Agreement shall represent an adjustment
to the price to be paid in acquiring property for U.S. federal income tax
purposes.

 

The Company further desires the Warrant Agent to act on behalf of the Company in
connection with the issuance of the Warrants as provided in this Agreement and
the Warrant Agent is willing to so act.

 

The Company has duly authorized the execution and delivery of this Agreement to
provide for the issuance of Warrants to be exercisable at such times and for
such prices, and to have such other provisions, as shall be hereinafter
provided.

 

Each party agrees as follows for the benefit of the other party and for the
equal and ratable benefit of the Holders:

 

ARTICLE I

 

Definitions

 

Section 1.01.  Definitions.

 

(a)           “2010 Warrants” means the warrants to purchase Common Stock issued
pursuant to the 2010 Warrant Agreement.

 

(b)           “2010 Warrant Agreement” means that certain Warrant Agreement,
dated as of March 22, 2010, between the Company and Wilmington Trust Company, as
warrant agent.

 

(c)           “Affiliate” of any Person means (i) any other Person which,
directly or indirectly, is in control of, is controlled by or is under common
control with such Person, or (ii) any other Person who is a director or
executive officer (A) of such Person, (B) of any subsidiary of such Person or
(C) of any Person described in clause (i) above.  For purposes hereof, (a)
“control” of a Person means the power, direct or indirect, to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise and (b) beneficial ownership of 10% or more of the voting common
equity (on a fully diluted basis) or warrants to purchase such amount of equity
(whether or not currently exercisable) of a Person shall be deemed to be in

 

1

--------------------------------------------------------------------------------


 

control of such Person; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.  Notwithstanding the forgoing, the
Supporting Noteholders and their Affiliates shall not be deemed Affiliates of
the Company.

 

(d)           “Applicable Law” means any federal state, local or foreign law,
statute, code, ordinance, rule or regulation (including rules and regulations of
self-regulatory organizations).

 

(e)           “ASOF CTO Funding” has the meaning ascribed to such term in the
Refinancing Support Agreement.

 

(f)            “Board” means the Board of Directors of the Company or any
committee thereof duly authorized to act on behalf of such Board of Directors.

 

(g)           “Business Day” means each day which is not a Legal Holiday.

 

(h)           “Capital Stock” of any Person means any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into such equity.

 

(i)            “Cashless Exercise Ratio” means a fraction, the numerator of
which is the excess of the Current Market Value per share of Common Stock on the
Exercise Date over the applicable Exercise Price per share as of the Exercise
Date and the denominator of which is the Current Market Value per share of the
Common Stock on the Exercise Date.

 

(j)            “Certificated Warrants” means certificated Warrants in fully
registered definitive form.

 

(k)           “Closing Date” shall have the meaning provided in the Refinancing
Support Agreement.

 

(l)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(m)          “Common Equivalent Shares” means the shares of Common Stock and any
other class or series of Capital Stock of the Company, whether or not
denominated as shares of Common Stock, including any series of preferred stock,
which is entitled to participate in dividends and other distributions, including
distributions upon liquidation, dissolution or winding-up of the Company.

 

(n)           “Convertible Securities” means any securities, warrants, options
or rights to acquire Common Equivalent Shares that, directly or indirectly, are
convertible into, exercisable or exchangeable for, or otherwise represent the
right to acquire receive or subscribe for, Common Equivalent Shares, with or
without payment of additional consideration in cash or property, whether
immediately or upon the occurrence of a specified date or a specified event, the
satisfaction of or failure to satisfy any condition or the happening or failure
to happen of any other contingency.

 

2

--------------------------------------------------------------------------------


 

(o)           “CTO Funding” means, collectively, the ASOF CTO Funding and
Prorata CTO Funding.

 

(p)           “Current Market Value” per share of Common Stock or any other
security at any date means (i) if the Common Stock is not traded on a recognized
national securities exchange or in the over-the-counter market, the value of the
security as determined by an Independent Financial Expert selected by the
Warrant Agent (at the direction of the Required Warrant Holders) or (ii) if the
Common Stock is traded on a recognized national securities exchange or in the
over-the-counter market, the average of the daily closing bid prices (or the
equivalent in an over-the-counter market) for each Business Day during the
period commencing fifteen (15) Business Days before such date and ending on the
date one (1) day prior to such date, or if the security has been traded for
fewer than fifteen (15) consecutive Business Days before such date, then the
average of the daily closing bid prices (or such equivalent) for all of the
Business Days before such date for which daily closing bid prices are available;
provided, however, if the closing bid price is not determinable for at least ten
(10) Business Days in such period, the “Current Market Value” of the security
shall be determined under clause (i) above.

 

(q)           “Depository” means The Depository Trust Company, its nominees and
their respective successors.

 

(r)            “ESOP” means the employee benefit plan entitled “The Alion
Science and Technology Corporation Employee Ownership, Savings and Investment
Plan” adopted and maintained by the Company and as in effect as of the date
hereof and as may be amended as required by a change in applicable law the date
hereof, and subject to the Consent Rights, any successor plan or other plan that
is intended to constitute an employee stock ownership plan within the meaning of
Section 4975(e) of the United States Tax Code.

 

(s)            “ESOP Plan Documents” means collectively, the governing
agreements and other documents and instruments of the ESOP, in each case as in
effect as of the date hereof and as may be amended as required by a change in
Applicable Law after the date hereof.

 

(t)            “ESOP Trust” means the trust entitled “Alion Science and
Technology Corporation Employee Ownership, Savings and Investment Trust” and
adopted and maintained by the Company pursuant to applicable ESOP Plan
Documents, as in effect as of the date hereof and as may be amended as required
by a change in Applicable Law after the date hereof, and, subject to the terms
of the Designation Certificate, any successor trust or other trust established
in connection with the ESOP.

 

(u)           “ESOP Trustee” means State Street Bank and Trust Company, the
entity appointed as trustee for the ESOP Trust pursuant to the terms of the ESOP
or any successor trustee.

 

(v)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, or any successor statute thereto, and the rules and regulations of the
SEC promulgated thereunder.

 

(w)          “Exercise Date” means, for a given Warrant, the day on which such
Warrant is exercised pursuant to Section 3.05.

 

3

--------------------------------------------------------------------------------


 

(x)           “First Lien Term Loan” means that certain first lien term loan
governed by that certain credit agreement dated as of August 18, 2014 by and
among the Company, certain Subsidiaries of the Company, as guarantors, the
Lenders party thereto from time to time and Goldman Sachs Lending Partners LLC,
as administrative agent.

 

(y)           “GAAP” means the generally accepted accounting principles in the
United States in effect from time to time, applied on a consistent basis both as
to classification of items and amounts.

 

(z)           “Governmental Authority” means any national, federal, state,
municipal, local, provincial or territorial government or any department,
commission, board, bureau, agency, regulatory authority or instrumentality
thereof, or any court, judicial, administrative or arbitral body or public or
private tribunal, whether of the United States or of any jurisdiction within or
outside of the United States.

 

(aa)         “Holder” means a Person who owns a beneficial interest in a Warrant
registered in the Certificate Register (whether or not such Warrant is then
exercisable).

 

(bb)         “Holders’ Counsel” means Fried, Frank, Harris, Shriver & Jacobson
LLP or such other single law firm as is otherwise designated from time to time
by the Required Warrant Holders in writing to the Company.

 

(cc)         “Initial Holders” means the Persons receiving Warrants pursuant to
the Tender/Exchange Offer, the CTO Funding and the Second Lien Term Loan.

 

(dd)         “Legal Holiday” means a Saturday, a Sunday or a day on which
banking institutions are not required to be open in the State of New York.

 

(ee)         “Liquidity Event” means any of the following: (i) the Company’s
undertakes a public offering of the Common Stock having gross proceeds of not
less than $30,000,000 or (ii) the Company effects a recapitalization of its
Common Stock, or consolidates with, merges with or into, or sells all or
substantially all of its assets to, or a majority of the Company’s equity
securities are sold to, another Person (to the extent not subject to adjustments
under Sections 4.01 to 4.06).

 

(ff)          “Officer” means the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Financial Officer, any Senior Vice President,
the Treasurer or the Secretary or an Assistant Secretary of the Company.

 

(gg)         “Officers’ Certificate” means a certificate signed by two (2)
Officers.

 

(hh)         “Opinion of Counsel” means a written opinion from legal counsel who
is reasonably acceptable to the Warrant Agent.  Such counsel may be an employee
of or counsel to the Company.

 

(ii)           “Participant Elective Deferrals” means “Elective Deferrals” as
such term is defined in the ESOP.

 

4

--------------------------------------------------------------------------------


 

(jj)           “Person” means any individual, corporation, partnership, joint
venture, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization, Governmental Authority or any other
entity.

 

(kk)         “Preferred Stock”, as applied to the Capital Stock of any Person,
means Capital Stock of any class or classes (however designated) which is
preferred as to the payment of dividends or distributions, or as to the payment
of assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Capital Stock of any other class of such Person.

 

(ll)           “Prior Period ESOP Issuance” means any of the following: (i) the
Company issues shares of Common Stock to the ESOP for Company contributions to
the ESOP in the form of Company match and profit sharing contributions for any
fiscal six-month period of the Company ended prior to the date hereof (or as of
the end of any period that includes any portion of any fiscal six-month period
of the Company ended prior to the date hereof) or (ii) the ESOP purchases shares
of Common Stock from the Company using rollovers, transfers or Participant
Elective Deferrals for any fiscal six-month period of the Company ended prior to
the date hereof (or as of the end of any period that includes any portion of any
fiscal six-month period of the Company ended prior to the date hereof).

 

(mm)      “Prospectus” shall mean the prospectus included in a Shelf
Registration Statement, and any such prospectus as amended or supplemented by
any prospectus supplement and by all other amendments and supplements to a
prospectus, including any preliminary prospectus and post-effective amendments,
in each case including all materials incorporated by reference therein.

 

(nn)         “Prorata CTO Funding” has the meaning ascribed to such term in the
Refinancing Support Agreement.

 

(oo)         “Qualified Incentive Plan” shall mean a stock incentive plan for
management and key employees of the Company approved by the Board after the
Closing Date and for which the resolution of the Board approving such stock
incentive plan provides that it will not trigger any antidilution adjustments
under the terms of this Agreement.

 

(pp)         “Refinancing Support Agreement” means that certain Amended and
Restated Refinancing Support Agreement dated as of May 2, 2014 by and among (a)
the Company, (b) ASOF II Investments, LLC, a Delaware limited liability company
and (c) Phoenix Investment Adviser, LLC, a Delaware limited liability company,
on behalf of certain private funds and accounts managed by it, as amended from
time to time in accordance with its terms.

 

(qq)         “Required Warrant Holders” means Holders representing at least a
majority of the Common Stock to be received upon the exercise of all outstanding
Warrants.

 

(rr)           “Revolving Credit Facility” means that certain revolving credit
facility by and among the Company and Wells Fargo Bank, N.A., dated as of the
date hereof.

 

5

--------------------------------------------------------------------------------


 

(ss)          “SEC” means the Securities and Exchange Commission or any other
similar or successor agency of the federal government of the United States
administering the Securities Act and/or the Exchange Act.

 

(tt)           “Second Lien Term Loan” means that certain second lien term loan
governed by that certain credit agreement dated as of August 18, 2014 by and
among the Company, certain subsidiaries of the Company, as guarantors, the
lenders party thereto from time to time and Wilmington Trust, National
Association as administrative agent.

 

(uu)         “Securities” means the Warrants and the shares of Common Stock
issuable in connection therewith.

 

(vv)         “Securities Act” means the U.S. Securities Act of 1933, as amended
or any successor statute thereto.

 

(ww)       “Stockholders’ Agreement” means that certain Stockholders’ Agreement
by and among the Company and the ESOP Trustee dated as of the date hereof and
substantially in the form attached hereto as Exhibit C.

 

(xx)         “Supporting Noteholders” has the meaning ascribed to such term in
the Refinancing Support Agreement.

 

(yy)         “Tender/Exchange Offer” means the tender and exchange offers
conducted by the Company pursuant to a registration statement filed under the
Securities Act and pursuant to the terms of the Refinancing Support Agreement.

 

(zz)         “Third Lien Notes” means the notes issued under the Third Lien
Notes Indenture.

 

(aaa)      “Third Lien Notes Indenture” means the Indenture dated as of the date
hereof, among the Company, the Subsidiary Guarantors named therein and
Wilmington Trust, National Association, as trustee with respect to the Third
Lien Notes.

 

(bbb)      “Transfer” means any transfer by way of sale, assignment, conveyance
or other disposition (including by merger, operation of law, bequest or pursuant
to any domestic relations order, whether voluntarily or involuntarily) and the
term “Transferred” shall have a correlative meaning; provided, however, that a
transaction that is a pledge, hypothecation, encumbrance or grant of a security
interest shall not be deemed to be a Transfer, but a foreclosure pursuant
thereto shall be deemed to be a Transfer.

 

(ccc)       “Trustee” means Wilmington Trust, National Association, or any
successor trustee under the Third Lien Notes Indenture.

 

(ddd)      “Warrant Certificates” mean the registered certificates (including
the Global Warrants) issued by the Company under this Agreement representing the
Warrants.

 

(eee)       “Warrant Custodian” means the custodian with respect to a Global
Warrant (as appointed by the Depository) or any successor person thereto and
shall initially be the Warrant Agent.

 

6

--------------------------------------------------------------------------------

 


 

(fff)                         “Warrant Shares” mean the shares of Common Stock
(and any evidence of indebtedness, or any other properties or securities,
warrants, options, or subscription or purchase rights) issuable upon exercise of
the Warrants.

 

(ggg)                      “Warrants Issue Date” means the date on which the
Warrants are initially issued.

 

Section 1.02.  Other Definitions.

 

Term

 

Defined in
Section

“Additional 2010 Warrant Shares”

 

Section 4.08

“Agreement”

 

Recitals

“Agent Members”

 

Section 2.01(b)

“Cash Exercise”

 

Section 3.05

“Cashless Exercise”

 

Section 3.05

“Certificate Register”

 

Section 2.03

“Common Stock”

 

Recitals

“Company”

 

Recitals

“Effectiveness Period”

 

Section 2.10(c)

“Exercise Price”

 

Section 3.01(a)

“Expiration Date”

 

Section 3.02(e)

“Global Warrant”

 

Section 2.01(a)

“Identified Person”

 

Section 6.03(e)

“Identified Persons”

 

Section 6.03(e)

“Independent Financial Expert”

 

Section 3.13(d)

“New Securities”

 

Section 3.13(a)

“New Securities Sale Period”

 

Section 3.13(c)

“Note Transfer Agent”

 

Section 2.01

“Offering”

 

Recitals

“Preemptive Rights Acceptance Period”

 

Section 3.13(b)

“Preemptive Rights Issuance”

 

Section 3.13(a)

“Preemptive Rights Notice”

 

Section 3.13(b)

“Private Placement Legend”

 

Section 2.04(c)

“Private Placement Warrants”

 

Section 2.01(a)

“Questionnaire”

 

Section 2.10(b)

“Registrable Securities”

 

Section 2.10(a)

“Registrar”

 

Section 3.08

“Relevant Corporate Opportunity”

 

Section 6.03(e)

“Required Filing Date”

 

Section 2.10(a)

“Shelf Registration Statement”

 

Section 2.10(a)

“Significant Holder”

 

Section 3.13(a)

“Stock Transfer Agent”

 

Section 3.06

“Successor Company”

 

Section 4.07

“Transaction”

 

Section 4.07(a)

“Transfer Notice”

 

Section 2.04(b)(i)

“Warrant Agent”

 

Recitals

“Warrants”

 

Recitals

 

7

--------------------------------------------------------------------------------


 

Section 1.03.  Rules of Construction.  Unless the text otherwise requires:

 

(a)                                 a capitalized term has the meaning assigned
to it;

 

(b)                            an accounting term not otherwise defined has the
meaning assigned to it in accordance with GAAP;

 

(c)                             references in the singular or to “him,” “her,”
“it,” “itself” or other like references, and references in the plural or the
feminine or masculine reference, as the case may be, shall also, when the
context so requires, be deemed to include the plural or singular, or the
masculine or feminine reference, as the case may be;

 

(d)                            references to Articles, Sections and Exhibits
shall refer to articles, sections and exhibits of this Agreement, unless
otherwise specified;

 

(e)                             this Agreement shall be construed without regard
to any presumption or other rule requiring construction against the party that
drafted and caused this Agreement to be drafted;

 

(f)                              all monetary figures shall be in United States
dollars unless otherwise specified;

 

(g)                             references to “including” in this Agreement
shall mean “including, without limitation,” whether or not so specified;

 

(h)                            the word “extent” in the phrase “to the extent”
shall mean the degree to which a subject or other theory extends and such phrase
shall not mean “if”;

 

(i)                                     any time period specified shall be
deemed to expire at 5:00 p.m., New York time, on the specified expiration date;
provided, that if any expiration date expires on a day other than a Business
Day, the expiration date shall be extended until the next succeeding Business
Day; and provided, further, that any time period not specified with Business
Days shall mean calendar days; and

 

(j)                                    all cash payments shall be made in the
currency of the United States.

 

ARTICLE II

 

Warrant Certificates

 

Section 2.01.  Form and Dating.  The Warrants have been issued by the Company in
connection with the Tender/Exchange Offer, CTO Funding and Second Lien Term
Loan.  Although each Warrant has been issued either as part of a unit including
$1,000 principal amount of Third Lien Notes or as consideration for the Second
Lien Term Loan, each Warrant may be Transferred or exchanged separately from the
Third Lien Notes and the Second Lien Term Loan from and after the date hereof. 
The terms of the Warrants shall be governed by this Agreement.

 

8

--------------------------------------------------------------------------------


 

(a)                                 Form of Warrants.  The Warrants issued in
connection with the Tender/Exchange Offer have been issued in the form of one or
more permanent global warrants (each, a “Global Warrant”), in definitive, fully
registered form with the legends set forth in Exhibit A hereto, which Global
Warrants have been deposited on behalf of the Initial Holders with the Warrant
Agent, as custodian for the Depository (or with such other custodian as the
Depository may direct), and registered in the name of the Depository or a
nominee of the Depository, duly executed by the Company and countersigned by the
Warrant Agent as hereinafter provided.  The Warrants issued to Holders in
connection with the Second Lien Term Loan and the ASOF CTO Funding (the “Private
Placement Warrants”) have been issued as Certificated Warrants bearing the
legend set forth in Section 2.04(c).

 

(b)                                 Book Entry Provisions.

 

(i)                                     This Section 2.01(b) shall apply only to
a Global Warrant deposited with or on behalf of the Depository.  The Company
shall execute and the Warrant Agent shall, in accordance with Section 2.02,
countersign and deliver initially one or more Global Warrants that (x) shall be
registered in the name of the Depository for such Global Warrant or Global
Warrants or the nominee of the Depository and (y) shall be delivered by the
Warrant Agent to the Depository or pursuant to the Depository’s instructions or
held by the Warrant Agent as custodian for the Depository.

 

(ii)                                  Members of, or participants in, the
Depository (“Agent Members”) shall have no rights under this Agreement with
respect to any Global Warrant held on their behalf by the Depository or by the
Warrant Agent as the custodian of the Depository or under such Global Warrant,
and the Depository may be treated by the Company, the Warrant Agent and any
agent of the Company or the Warrant Agent as the absolute owner of such Global
Warrant for all purposes whatsoever.  Notwithstanding the foregoing, nothing in
this Agreement shall prevent the Company, the Warrant Agent or any agent of the
Company or the Warrant Agent from giving effect to any written certification,
proxy or other authorization furnished by the Depository or impair, as between
the Depository and its Agent Members, the operation of customary practices of
the Depository governing the exercise of the rights of a Holder of a beneficial
interest in any Global Warrant.

 

(c)                                  Certificated Securities.  Except as
provided in Section 2.04 or Section 2.05, owners of beneficial interests in
Global Warrants will not be entitled to receive physical delivery of
Certificated Warrants.

 

Section 2.02.  Execution and Countersignature.

 

(a)                                 Two (2) Officers shall sign the Warrant
Certificates for the Company by manual or facsimile signature.

 

(b)                                 If an Officer whose signature is on a
Warrant Certificate no longer holds that office at the time the Warrant Agent
countersigns the Warrant Certificate, the Warrants evidenced by such Warrant
Certificate shall be valid nevertheless.

 

(c)                                  The Warrant Agent may appoint an agent
reasonably acceptable to the Company to countersign the Warrant Certificates. 
Unless limited by the terms of such

 

9

--------------------------------------------------------------------------------


 

appointment, such agent may countersign Warrant Certificates whenever the
Warrant Agent may do so.  Each reference in this Agreement to countersignature
by the Warrant Agent includes countersignature by such agent.  Such agent will
have the same rights as the Warrant Agent for service of notices and demands.

 

(d)                                 At any time and from time to time after the
execution of this Agreement, the Warrant Agent or an agent reasonably acceptable
to the Company shall upon receipt of a written order of the Company signed by
two (2) Officers of the Company manually countersign for original issue a
Warrant Certificate evidencing the number of Warrants specified in such order;
provided, however, that the Warrant Agent shall be entitled to receive an
Officers’ Certificate that it may reasonably request in connection with such
countersignature of Warrants.  Such order shall specify the number of Warrants
to be evidenced on the Warrant Certificate to be countersigned, the date on
which such Warrant Certificate is to be countersigned and the number of Warrants
then authorized.

 

(e)                                  The Warrants evidenced by a Warrant
Certificate shall not be valid until an authorized signatory of the Warrant
Agent or its agent as provided above manually countersigns the Warrant
Certificate.  The signature shall be conclusive evidence that the Warrant
Certificate has been countersigned under this Agreement.

 

Section 2.03.  Certificate Register.  The Warrant Agent shall keep a register
(the “Certificate Register”) of the Warrant Certificates and of their transfer
and exchange.  The Certificate Register shall show the names and addresses of
the respective Holders and the date and number of Warrants evidenced on the face
of each of the Warrant Certificates.  The Company and the Warrant Agent may deem
and treat the Person in whose name a Warrant Certificate is registered as the
absolute owner of such Warrant Certificate for all purposes whatsoever and
neither the Company nor the Warrant Agent shall be affected by notice to the
contrary.

 

Section 2.04.  Transfer and Exchange.

 

(a)                                 Transfer and Exchange of Global Warrants.

 

(i)                                     The transfer and exchange of the
beneficial interests in Global Warrants shall be effected through the
Depository, in accordance with this Agreement (including applicable restrictions
on transfer set forth in this Agreement), the procedures of the Depository
therefor and in accordance with Applicable Law.  A transferor of a beneficial
interest in a Global Warrant shall deliver to the Warrant Agent a written order
given in accordance with the Depository’s procedures containing information
regarding the participant account of the Depository to be credited with a
beneficial interest in the Global Warrant.

 

(ii)                                  Notwithstanding any other provisions of
this Agreement (other than the provisions set forth in Section 2.05), a
beneficial interest in a Global Warrant may not be transferred as a whole except
by the Depository to a nominee of the Depository or by a nominee of the
Depository to the Depository or another nominee of the Depository or by the
Depository or any such nominee to a successor Depository or a nominee of such
successor Depository.

 

10

--------------------------------------------------------------------------------


 

(iii)                               In the event that a Global Warrant is
exchanged and transferred for Certificated Warrants pursuant to Section 2.05,
such Warrants may be exchanged only in accordance with such procedures as are
substantially consistent with the provisions of this Section 2.04 and such other
procedures as may from time to time be adopted by the Company as well as in
accordance with Applicable Law.

 

(b)                                 Transfer and Exchange of Certificated
Warrants.

 

(i)                                     Prior to any transfer or attempted
transfer of any Certificated Warrants (other than Private Placement Warrants),
the holder of such Warrants shall (i) deliver a transfer form substantially in
the form attached hereto as Exhibit B to the Company and the Warrant Agent of
such Holder’s intention to effect such transfer, describing the manner and
circumstances of the proposed transfer, and (ii) surrender such Certificated
Warrants.  The Company shall, within (2) Business Days after receipt of the
Transfer Notice, deliver to the Warrant Agent an Officers’ Certificate
certifying that the proposed transfer satisfies the requirements of Section
3.15.  After receipt of the Officers’ Certificate, the Warrant Agent shall
direct the Depository to effect the proposed transfer.

 

(ii)                                  Prior to any transfer or attempted
transfer of any Private Placement Warrants represented by Certificated Warrants
containing the Private Placement Legend, the holder of such Private Placement
Warrants shall (i) deliver a transfer form substantially in the form attached
hereto as Exhibit B (a “Transfer Notice”) to the Company and the Warrant Agent
of such Holder’s intention to effect such transfer, describing the manner and
circumstances of the proposed transfer, accompanied by an opinion of counsel to
such Holder that the proposed transfer of such Private Placement Warrants may be
effected without registration under the Securities Act, and (ii) surrender the
Warrant Certificates evidencing such Private Placement Warrants.   The Company
shall, within (2) Business Days after receipt of the Transfer Notice, deliver to
the Warrant Agent an Officers’ Certificate certifying that the proposed transfer
satisfies the requirements of Section 3.15.  After receipt of the Transfer
Notice, opinion and Officers’ Certificate by the Warrant Agent, such Holder
shall thereupon, subject to compliance with the other restrictions on transfer
contained herein, be entitled to transfer such Private Placement Warrants, in
accordance with the terms of the Transfer Notice and the Stockholder’s
Agreement.  Each Private Placement Warrant issued upon such transfer shall bear
the restrictive legend with respect to the Securities Act set forth below,
unless, in the opinion of counsel to such Holder (which opinion must be
reasonably satisfactory to the Company and its counsel), such legend is not
required in order to ensure compliance with the Securities Act.

 

(iii)                               A Holder of a Private Placement Warrant may
(a) exchange such Warrant for a beneficial interest in a Global Warrant
following delivery to the Warrant Agent of an opinion of counsel that the
Private Placement Warrants no longer require the Private Placement Legend, or
(b) transfer such Private Placement Warrant to a Person who takes delivery
thereof in the form of a beneficial interest in a Global Warrant if such
transfer is effected pursuant to the Shelf Registration Statement in accordance
with the terms of this Agreement or following delivery to the Warrant Agent of
an opinion of counsel that the Private Placement Warrants no longer require the
Private Placement Legend.  Following satisfaction of the condition in the
preceding sentence, the exchanging or transferring Holder shall surrender the
Warrant Certificates representing the transferred or exchanged Private Placement
Warrants and

 

11

--------------------------------------------------------------------------------


 

deliver to the Warrant Agent a Transfer Notice with respect to such Private
Placement Warrants, together with written instructions directing the Warrant
Agent to make, or to direct the Depository to make, an endorsement on the Global
Warrant to reflect an increase in the number of Warrants represented by the
Global Warrant equal to the number of Warrants represented by such Private
Placement Warrant, then the Warrant Agent shall, in accordance with such
instructions, instruct the Depository to credit the account of the Person
specified in such instructions as a beneficial interest in the Global Warrant. 
If no Global Warrant is then outstanding, the Company shall issue and the
Warrant Agent shall countersign a new Global Warrant representing the
appropriate number of Warrants.  Following any such transfer or exchange, the
Warrant Certificates evidencing such Private Placement Warrants shall be
canceled by the Warrant Agent, and after such cancellation shall be returned to
the Company.

 

(c)                                  Legend.  Each Warrant Certificate shall
bear a legend in substantially the following form:

 

“ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
THE CONDITIONS SPECIFIED IN THE WARRANT AGREEMENT (THE “WARRANT AGREEMENT”)
DATED AS OF AUGUST 18, 2014 BETWEEN ALION SCIENCE AND TECHNOLOGY CORPORATION
(THE “COMPANY”) AND WILMINGTON TRUST, NATIONAL ASSOCIATION AS WARRANT AGENT.  BY
ACCEPTING DELIVERY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE, ANY
TRANSFEREE SHALL BE DEEMED TO HAVE AGREED TO BE BOUND BY THE WARRANT AGREEMENT
AS IF THE TRANSFEREE HAD EXECUTED AND DELIVERED THE WARRANT AGREEMENT.”

 

In addition to the legend above, each Private Placement Warrant shall bear a
legend in substantially the following form (the “Private Placement Legend”):

 

“THIS SECURITY AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS SECURITY
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY OTHER SECURITIES LAWS. BY ITS EXERCISE HEREOF, THE
HOLDER AGREES NOT TO OFFER, SELL OR OTHERWISE TRANSFER THIS SECURITY PRIOR TO
THE DATE PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR
PROVISION THERETO (THE “RESALE RESTRICTION TERMINATION DATE”), EXCEPT (A) TO
ALION SCIENCE AND TECHNOLOGY CORPORATION (THE “COMPANY”) OR ANY SUBSIDIARY
THEREOF, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF REGULATION
S UNDER THE SECURITIES ACT, (C) PURSUANT TO RULE 144A UNDER THE SECURITIES ACT
TO A PERSON THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER AS
DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A UNDER THE SECURITIES ACT, OR (D) PURSUANT TO ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO THE COMPANY’S AND THE WARRANT

 

12

--------------------------------------------------------------------------------


 

AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (B)
OR (D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATIONS AND/OR
OTHER INFORMATION SATISFACTORY TO EACH OF THEM.”

 

Each Global Warrant will bear legends required by the Depository substantially
in the following form:

 

“UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE WARRANT
AGREEMENT REFERRED TO ON THE REVERSE HEREOF.”

 

(d)                                 Cancellation or Adjustment of Global
Warrant.  At such time as all beneficial interests in a Global Warrant have been
exchanged for Certificated Warrants, redeemed, repurchased or canceled, such
Global Warrant shall be returned to the Depository for cancellation or retained
and canceled by the Warrant Agent, and, after cancellation, shall be destroyed
in accordance with the Warrant Agent’s standard procedures.  At any time prior
to such cancellation, if any beneficial interest in a Global Warrant is
exchanged for Certificated Warrants, redeemed, repurchased or canceled, the
number of Warrants represented by such Global Warrant shall be reduced and an
adjustment shall be made on the books and records of the Warrant Agent (if it is
then the Warrant Custodian for such Global Warrant) with respect to such Global
Warrant, by the Warrant Agent, to reflect such reduction.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Obligations with Respect to Transfers and
Exchanges of Warrants.

 

(i)                                     To permit registrations of transfers and
exchanges, the Company shall execute and the Warrant Agent shall countersign,
upon receipt of an Opinion of Counsel and Officers’ Certificate if so requested
by the Warrant Agent, Certificated Warrants and Global Warrants as required
pursuant to the provisions of Section 2.02 and this Section 2.04.

 

(ii)                                  No service charge shall be made to a
Holder for any registration of transfer or exchange upon surrender of any
Warrant Certificate at the office of the Warrant Agent maintained for that
purpose, but the Company may require payment of a sum sufficient to cover any
tax, assessment or other governmental charge that may be imposed in connection
with any registration of transfer or exchange of Warrant Certificates.

 

(iii)                               Prior to the due presentation for
registration of transfer of any Warrant, the Company and the Warrant Agent may
deem and treat the Person in whose name a Warrant is registered as the absolute
owner of such Warrant, and neither the Company nor the Warrant Agent shall be
affected by notice to the contrary.

 

(iv)                              All Warrants issued upon any transfer or
exchange pursuant to the terms of this Agreement shall be the valid obligations
of the Company, entitled to the same benefits under this Agreement as the
Warrants surrendered upon such transfer or exchange.

 

(f)                                   No Obligation of the Warrant Agent.

 

(i)                                     The Warrant Agent shall have no
responsibility or obligation to any beneficial owner of a Global Warrant, a
member of, or a participant in the Depository or other Person with respect to
the accuracy of the records of the Depository or its nominee or of any
participant or member thereof, with respect to any ownership interest in the
Warrants or with respect to the delivery to any participant, member, beneficial
owner or other Person (other than the Depository) of any notice or the payment
of any amount, under or with respect to such Warrants.  All notices and
communications to be given to the Holders and all payments to be made to Holders
under the Warrants shall be given or made only to or upon the order of the
registered Holders (which shall be the Depository or its nominee in the case of
a Global Warrant).  Unless otherwise specified, the rights of beneficial owners
in any Global Warrant shall be exercised only through the Depository subject to
the applicable rules and procedures of the Depository.  The Warrant Agent may
rely and shall be fully protected in relying upon information furnished by the
Depository with respect to its members, participants and any beneficial owners.

 

(ii)                                  The Warrant Agent shall have no obligation
or duty to monitor, determine or inquire as to compliance with any restrictions
on transfer imposed under this Agreement or under applicable law with respect to
any transfer of any interest in any Warrant (including any transfers between or
among the Depository participants, members or beneficial owners in any Global
Warrant) other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Agreement, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

 

14

--------------------------------------------------------------------------------


 

Section 2.05.  Certificated Warrants.

 

(a)                                 A Global Warrant deposited with the
Depository or with the Warrant Agent as custodian for the Depository pursuant to
Section 2.01 shall be transferred to the beneficial owners thereof in the form
of Certificated Warrants in a number equal to the number of Warrants represented
by such Global Warrant, in exchange for such Global Warrant, only if such
transfer complies with Section 2.04 and (i) the Depository notifies the Company
that it is unwilling or unable to continue as depositary for such Global Warrant
or if at any time the Depository ceases to be a “clearing agency” registered
under the Exchange Act and, in each such case, a successor depositary is not
appointed by the Company within ninety (90) days of such notice or (ii) the
Company, with the consent of the Required Warrant Holders, notifies the Warrant
Agent in writing that it elects to cause the issuance of Certificated Warrants
(other than the Private Placement Warrants) under this Agreement.

 

(b)                                 Any Global Warrant that is transferable to
the beneficial owners thereof pursuant to this Section 2.05 shall be surrendered
by the Depository to the Warrant Agent, to be so transferred, in whole or from
time to time in part, without charge, and the Warrant Agent shall countersign
and deliver, upon such transfer of each portion of such Global Warrant, an equal
number of Certificated Warrants.  Any Certificated Warrants delivered in
exchange for an interest in the Global Warrant shall bear the legends set forth
in Section 2.04(b).

 

(c)                                  Subject to the provisions of Section
2.05(b), the registered Holder of a Warrant may grant proxies and otherwise
authorize any Person, including Agent Members and Persons that may hold
interests through Agent Members, to take any action which a Holder is entitled
to take under this Agreement or the Warrants.

 

(d)                                 In the event of the occurrence of either of
the events specified in Section 2.05(a), the Company will promptly make
available to the Warrant Agent a reasonable supply of Certificated Warrants in
definitive, fully registered form.

 

Section 2.06.  Replacement Certificates.  If a mutilated Warrant Certificate is
surrendered to the Warrant Agent or if the Holder of a Warrant Certificate
claims that the Warrant Certificate has been lost, destroyed or wrongfully
taken, the Company shall issue and the Warrant Agent shall countersign a
replacement Warrant Certificate if the reasonable requirements of the Warrant
Agent and of Section 8-405 of the Uniform Commercial Code as in effect in the
State of New York are met.  If required by the Warrant Agent or the Company,
such Holder shall furnish an indemnity bond sufficient in the judgment of the
Company and the Warrant Agent to protect the Company and the Warrant Agent from
any loss which either of them may suffer if a Warrant Certificate is replaced. 
The Company and the Warrant Agent may charge the Holder for their reasonable
out-of-pocket expenses in replacing a Warrant Certificate.  Every replacement
Warrant Certificate evidences an additional obligation of the Company.

 

Section 2.07.  Outstanding Warrants.  Warrants outstanding at any time are all
Warrants evidenced on all Warrant Certificates authenticated by the Warrant
Agent except for those canceled by it and those delivered to it for
cancellation.  A Warrant does not cease to be outstanding because an Affiliate
of the Company holds the Warrant.  A Warrant ceases to be

 

15

--------------------------------------------------------------------------------


 

outstanding and shall no longer be exercisable if the Company or any Subsidiary
of the Company holds the Warrant.

 

If a Warrant Certificate is replaced pursuant to Section 2.06 of this Agreement,
the Warrants evidenced thereby cease to be outstanding and shall no longer be
exercisable unless the Warrant Agent and the Company receive proof satisfactory
to them that the replaced Warrant Certificate is held by a bona fide purchaser.

 

Section 2.08.  Cancellation.

 

(a)                                 In the event the Company or any Subsidiary
of the Company shall purchase or otherwise acquire Certificated Warrants
(including Private Placement Warrants), the same shall thereupon be delivered to
the Warrant Agent for cancellation.

 

(b)                                 The Warrant Agent and no one else shall
cancel and destroy all Warrant Certificates surrendered for transfer, exchange,
replacement, exercise or cancellation and deliver a certificate of such
destruction to the Company unless the Company directs the Warrant Agent to
deliver canceled Warrant Certificates to the Company.  The Company may not issue
new Warrant Certificates to replace Warrant Certificates to the extent they
evidence Warrants which have been exercised or Warrants which the Company or any
Subsidiary of the Company has purchased or otherwise acquired.

 

Section 2.09.  CUSIP Numbers.  The Company in issuing the Warrants may use
“CUSIP” numbers and, if so, the Warrant Agent shall use such “CUSIP” numbers in
notices as a convenience to Holders; provided, however, that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Warrant Certificates or as contained in any notice and
that reliance may be placed only on the other identification numbers printed on
the Warrant Certificates.

 

Section 2.10.  Registration.

 

(a)                                 Filing of Shelf Registration.  The Company
covenants and agrees that, within fifteen (15) Business Days of the execution of
this Agreement (the “Required Filing Date”), it shall file one or more “shelf”
registration statements pursuant to Rule 415 (or similar rule that may be
adopted by the SEC) under the Securities Act (collectively, the “Shelf
Registration Statement”) to permit on a continuous basis (i) resales of the
Warrants by the Holders thereof who may be deemed Affiliates of the Company,
(ii) the issuance of Warrant Shares upon the exercise of the Warrants by the
Holders thereof, (iii) the resale of Warrant Shares by the Holders thereof who
may be deemed Affiliates of the Company, (iv) resales of the Warrants issued to
the Supporting Noteholders in connection with the Second Lien Term Loan and the
resale of Warrant Shares issued to the Supporting Noteholders upon the exercise
of such Warrants and (v) resales of the Warrants issued to ASOF in connection
with the ASOF CTO Funding and the resale of Warrant Shares issued to ASOF upon
the exercise of such Warrants (the “Registrable Securities”).  The Company shall
use its reasonable best efforts to cause the Shelf Registration Statement to
become effective as promptly as possible after the filing thereof, but in no
event later than sixty (60) days after the Required Filing Date.

 

16

--------------------------------------------------------------------------------

 


 

(b)                                 The Shelf Registration Statement shall be on
Form S-3.  In the event Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on Form S-1 or another appropriate form in
accordance herewith as the Holders may consent and (ii) attempt to register the
Registrable Securities on Form S-3 as soon as such form is available, provided,
that, the Company shall maintain the effectiveness of the Shelf Registration
Statements then in effect until such time as a Shelf Registration Statement on
Form S-3 covering the Registrable Securities has been declared effective by the
SEC.

 

(c)                                  The Company shall use commercially
reasonable best efforts to cause the Shelf Registration Statement to be declared
effective by the SEC as promptly as reasonably possible after the filing
thereof, but in any event within sixty (60) days of such filing (it being
understood that the Company does not guarantee that the Registration Statement
will be declared effective by the SEC within such time), and shall use
commercially reasonable best efforts to keep the Shelf Registration Statement
continuously effective under the Securities Act until such time as this
Section 2.10 no longer survives following expiration of all of the Warrants
pursuant to Section 3.04 hereof (the “Effectiveness Period”).

 

(d)                                 The Company shall notify the Holders in
writing as promptly as reasonably possible (and in any event within one
(1) Business Day) after receiving notification from the SEC that the Shelf
Registration Statement has been declared effective.

 

(e)                                  Prior to the filing of the Shelf
Registration Statement, any Prospectus or any amendments or supplements thereto,
the Company shall furnish to the Holders’ Counsel copies of all such documents
proposed to be filed, which documents will be subject to the review and
reasonable approval of the Holders.

 

(f)                                   The Company shall (i) prepare and file
with the SEC such amendments, including post-effective amendments, to each Shelf
Registration Statement and Prospectus as may be necessary to keep the Shelf
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period (including as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Securities Act) and
prepare and file with the SEC such additional Shelf Registration Statements in
order to register for resale under the Securities Act all of the Registrable
Securities; (ii) cause the related Prospectus to be amended or supplemented by
any required supplement, and as so supplemented or amended to be filed pursuant
to Rule 424 under the Securities Act; (iii) respond as promptly as reasonably
possible to any comments (other than non-substantive comments) received from the
SEC with respect to the Shelf Registration Statement or any amendment thereto
and provide the Holders’ Counsel with true and complete copies of all
correspondence from and to the SEC relating to the Shelf Registration Statement
as promptly as possible; provided, however, that the Company shall not provide
copies of any correspondence that would result in the disclosure of material
non-public information concerning the Company (it being understood that the
Company shall provide such information to the Holders’ Counsel at such time as
it is no longer material non-public information); and (iv) comply in all
material respects with the provisions of the Securities Act and the Exchange Act
with respect to the disposition of all Registrable Securities covered by the
Shelf Registration Statement in accordance with the intended methods of
disposition by the

 

17

--------------------------------------------------------------------------------


 

Holders set forth in the Shelf Registration Statement or Prospectus (in each
case, as amended or supplemented).

 

(g)                                  The Company shall notify the Warrant Agent
and the Holders’ Counsel in the event that: (i) any Shelf Registration Statement
or any post-effective amendment is declared effective; (ii) the SEC issues any
stop order suspending the effectiveness of any Shelf Registration Statement or
initiates any proceedings for that purpose; (iii) the Company receives notice of
any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction, or the initiation or threat
of any proceeding for such purpose; or (iv) the financial statements included or
incorporated by reference in any Shelf Registration Statement become ineligible
for inclusion or incorporation therein or any statement made in any Shelf
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference is untrue in any material respect or any
revision to a Shelf Registration Statement, Prospectus or other document is
required so that it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.  The Company shall notify the Holders’ Counsel in the
event that the SEC or any other federal or state Governmental Authority requests
any amendment or supplement to any Shelf Registration Statement or Prospectus or
requests additional information related thereto.

 

(h)                                 Upon the occurrence of any event described
in paragraph (g) above, the Company shall as promptly as reasonably possible,
prepare a supplement or amendment, including a post-effective amendment, to the
affected Shelf Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, neither
the Shelf Registration Statement will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading, nor such Prospectus will contain
an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(i)                                     The Company shall be permitted to
suspend the availability of the Shelf Registration Statement and the use of any
Prospectus only if the Company furnishes to the Holders a certificate signed by
the chief executive or chief financial officer of the Company stating that in
the good faith judgment of the Company’s Board of Directors: (A) any resale of
Registrable Securities could reasonably be expected to materially interfere with
an acquisition, corporate reorganization, financing or other material
transaction then under consideration by the Company or (B) there is some other
material development relating to the operations or condition (financial or
other) of the Company that has not been disclosed to the general public and as
to which it is in the Company’s best interests not to disclose; provided,
however, that any period during which the availability of the Shelf Registration
Statement and any Prospectus may be suspended pursuant to this clause (i) may
not exceed forty-five (45) days in the aggregate during any twelve (12) month
period; provided, further, that the Company may not so suspend the Shelf
Registration Statement or cause the Holders or any other holder of Registrable
Securities to discontinue sales under the Shelf Registration Statement or
Prospectus more than once in any calendar year.

 

18

--------------------------------------------------------------------------------


 

(j)                                    The Company shall use its commercially
reasonable best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of any Shelf
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

 

(k)                                 The Company shall promptly deliver to the
Holders and each other holder of Registrable Securities, without charge, as many
copies of the Prospectus and each amendment or supplement thereto as such
Persons may reasonably request. The Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by the Holders and each
other holder of Registrable Securities in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

(l)                                     The Company shall cooperate with the
Holders and each other holder or transferee of Registrable Securities (i) to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a Shelf
Registration Statement, which certificates shall be free of all restrictive
legends, and (ii) to enable such Registrable Securities to be in such
denominations (permitted by any indenture governing such securities to the
extent a debt security) and registered in such names as the Holders and each
other holder or transferee of Registrable Securities may request.

 

(m)                             The Company shall pay all fees and expenses
incident to the preparation and filing of the registration statements
contemplated by this Section 2.10 by the Company, including (i) all registration
and filing fees and expenses, including without limitation those related to
filings with the SEC and in connection with applicable state securities or blue
sky laws, (ii) printing expenses, (iii) messenger, telephone and delivery
expenses, and (iv) reasonable and documented legal fees and expenses of the
Holders’ Counsel (or reimburse the Holders for such fees and expenses of the
Holders’ Counsel).

 

(n)                                 Holder Information.  Prior to filing the
Shelf Registration Statement, the Company shall provide each Holder with a copy
of the questionnaire in the form attached hereto as Annex A (the
“Questionnaire”).  In order to be named as a selling securityholder in the
Prospectus at the time of effectiveness of the Shelf Registration Statement,
each Holder must, before the effectiveness of the Shelf Registration Statement,
have furnished a completed Questionnaire containing no material misstatement of
fact and not omitting any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  From and after the date that the Shelf
Registration Statement is first declared effective by the SEC, upon receipt of a
completed Questionnaire from the Holders who had not prior to such time
furnished a completed Questionnaire to the Company, the Company will use its
reasonable best efforts to file within fifteen (15) Business Days thereafter any
amendments or supplements to the Shelf Registration Statement necessary for such
Holder to be named as a selling securityholder in the Shelf Registration
Statement.  Each Holder named as a selling securityholder in the Shelf
Registration Statement agrees to promptly furnish to the Company an updated
Questionnaire in order to make information previously furnished to the Company
by the Holder not materially misleading.

 

19

--------------------------------------------------------------------------------


 

ARTICLE III

 

Exercise Terms

 

Section 3.01.  Exercise.

 

(a)                                 Each Warrant, when exercised, shall
initially entitle the Holder thereof, subject to adjustment pursuant to the
terms of this Agreement (including pursuant to Section 4.09), to purchase
17.6773672 shares of Common Stock.  The exercise price of each Warrant is equal
to $0.01 per share, subject to the adjustments provided for in this Agreement
(the “Exercise Price”).

 

(b)                                 Reserved.

 

(c)                                  Reserved.

 

(d)                                 Reserved.

 

Section 3.02.  Exercise Periods.

 

(a)                                 Subject to the terms and conditions set
forth in this Agreement, the Warrants shall be exercisable, in whole or in part,
at any time and from time to time on or after the Closing Date.

 

(b)                                 Reserved.

 

(c)                                  Reserved.

 

(d)                                 Reserved.

 

(e)                                  No Warrant shall be exercisable after
August 17, 2024 (the “Expiration Date”).

 

Section 3.03.  Reserved.

 

Section 3.04.  Expiration.  A Warrant shall terminate and become void as of the
earlier of (i) the close of business New York City time on the Expiration Date
or (ii) the date such Warrant is exercised in full.  The Company shall give
notice not less than thirty (30), and not more than sixty (60), days prior to
the Expiration Date to the Holders of all then outstanding Warrants to the
effect that the Warrants will terminate and become void as of the close of
business on the Expiration Date; provided, however, that if the Company fails to
give notice as provided in this Section 3.04, the Warrants will nevertheless
expire and become void on the Expiration Date.

 

Section 3.05.  Manner of Exercise.

 

(a)                                 Warrants may be exercised upon (i) delivery
of the form of election to purchase Common Stock attached hereto as Exhibit D
duly completed and signed by the Holder and, (x) with respect to any Warrants
held by any Holder through a direct or indirect participant

 

20

--------------------------------------------------------------------------------


 

of the Depository, by effecting exercise pursuant to the applicable rules of the
Depository for warrant exercise, and (y) with respect to Certificated Warrants,
the surrender to the Warrant Agent at the office of the Warrant Agent of the
related Warrant Certificate and (ii) payment to the Warrant Agent, for the
account of the Company, of the applicable Exercise Price for each Warrant Share
issuable upon the exercise of such Warrants then exercised (a “Cash Exercise”). 
Such payment shall be made in cash or by certified or official bank check
payable to the order of the Company or by wire transfer of funds to an account
designated by the Company for such purpose.

 

(b)                                 Warrants may also be exercised without the
payment of cash, by reducing the number of shares of Common Stock obtainable
upon the exercise of a Warrant so as to yield a number of shares of Common Stock
upon the exercise of such Warrant equal to the product of (a) the number of
shares of Common Stock issuable as of the Exercise Date upon the exercise of
such Warrant (if payment of the applicable Exercise Price were being made in
cash) and (b) the Cashless Exercise Ratio.  An exercise of a Warrant in
accordance with the immediately preceding sentence is herein called a “Cashless
Exercise.”  Upon surrender of a Warrant Certificate representing more than one
Warrant in connection with the Holder’s option to elect a Cashless Exercise, the
number of shares of Common Stock deliverable upon a Cashless Exercise shall be
equal to the number of shares of Common Stock issuable upon the exercise of
Warrants that the Holder specifies are to be exercised pursuant to a Cashless
Exercise multiplied by the Cashless Exercise Ratio.  All provisions of this
Agreement shall be applicable with respect to a surrender of a Warrant
Certificate pursuant to a Cashless Exercise for less than the full number of
Warrants represented thereby.

 

(c)                                  Subject to Section 3.02, the rights
represented by the Warrants shall be exercisable at the election of the Holders
thereof either in full at any time or from time to time in part and in the event
that a Warrant Certificate is surrendered for exercise of less than all the
Warrants represented by such Warrant Certificate at any time prior to the
Expiration Date, a new Warrant Certificate representing the remaining Warrants
shall be issued.  In the case of Certificated Warrants, the Warrant Agent shall
countersign and deliver to the Holders the required new Warrant Certificates,
and the Company, at the Warrant Agent’s request, shall supply the Warrant Agent
with Warrant Certificates duly signed on behalf of the Company for such purpose.

 

Section 3.06.  Issuance of Shares of Common Stock.  Subject to Section 2.06,
upon the exercise of Warrants in accordance with the terms of this Agreement,
the Company shall issue and cause a transfer agent for the Common Stock (the
“Stock Transfer Agent”) to countersign and deliver to or upon the written order
of the Holder and in such name or names as the Holder may designate, a
certificate or certificates for the number of full shares of Common Stock so
purchased upon the exercise of such Warrants or other securities or property to
which it is entitled, registered or otherwise, to the Person or Persons entitled
to receive the same (including any depositary institution so designated by a
Holder), together with cash as provided in Section 3.07 in respect of any
fractional shares of Common Stock otherwise issuable upon such exercise;
provided, however, that if, at such date, the transfer books for the shares of
Common Stock shall be closed, the certificates for the Common Stock in respect
of which such Warrants are then exercised shall be issuable as of the date on
which such books shall next be opened and until such date the Company shall be
under no duty to deliver any certificates for such Common Stock; provided

 

21

--------------------------------------------------------------------------------


 

further, however, that such transfer books, unless otherwise required by law,
shall not be closed at any one time for a period longer than twenty (20)
calendar days.  Such certificate or certificates shall be deemed to have been
issued and any Person so designated to be named therein shall be deemed to have
become a holder of record of such shares of Common Stock as of the date of the
exercise of Warrants pursuant to the terms of this Agreement.  Upon the exercise
of any Warrant and the receipt by a Holder of the shares of Common Stock as a
result thereof, the Holder will be deemed to be bound by, and covenants to
thereupon execute a joinder to, the Stockholders’ Agreement in accordance with
the terms thereof.

 

Section 3.07.  Fractional Shares of Common Stock.  The Company shall not be
required to issue fractional shares of Common Stock on the exercise of
Warrants.  If more than one (1) Warrant shall be exercised in full at the same
time by the same Holder, the number of full shares of Common Stock which shall
be issuable upon such exercise shall be computed on the basis of the aggregate
number of shares of Common Stock which may be purchasable pursuant thereto.  If
any fraction of a shares of Common Stock would, except for the provisions of
this Section 3.07, be issuable upon the exercise of any Warrant (or specified
portion thereof), the Company shall be entitled to pay an amount in cash equal
to the Current Market Value per share of Common Stock, as determined on the day
immediately preceding the date the Warrant is presented for exercise, multiplied
by such fraction, computed to the nearest whole cent.

 

Section 3.08.  Reservation of Shares of Common Stock.

 

(a)                                 The Company shall at all times keep reserved
out of its authorized shares of Common Stock a number of shares of Common Stock
sufficient to provide for the exercise of all outstanding Warrants.  The
registrar for the Common Stock (the “Registrar”) shall at all times until the
Expiration Date reserve such number of authorized shares as shall be required
for such purpose.  The Company will keep a copy of this Agreement on file with
the Stock Transfer Agent.  The Company will supply such Stock Transfer Agent
with duly executed stock certificates for such purpose and will itself provide
or otherwise make available any cash which may be payable as provided in
Section 3.07.  The Company will furnish to such Stock Transfer Agent a copy of
all notices of adjustments (and certificates related thereto) transmitted to
each Holder.

 

(b)                                 Reserved.

 

(c)                                  The Company covenants that all shares of
Common Stock which may be issued upon exercise of and payment for Warrants in
accordance with the provisions of this Agreement shall, upon issue, be fully
paid, nonassessable, free from all stamp and documentary taxes and free from all
liens, charges and security interests with respect to the issue thereof.

 

Section 3.09.  Compliance with Law.  Notwithstanding anything in this Agreement
to the contrary, in no event shall a Holder be entitled to exercise a Warrant
unless (i) a registration statement filed under the Securities Act in respect of
the issuance of the Warrant Shares is then effective or (ii) in the opinion of
counsel to the Company addressed to the Warrant Agent the exercise of such
Warrants is exempt from the registration requirements of the Securities Act and
such securities are qualified for sale or exempt from qualification under the
applicable securities laws of the states or other jurisdictions in which such
Holders reside.

 

22

--------------------------------------------------------------------------------


 

Section 3.10.  Reserved.

 

Section 3.11.  Right of First Offer.  In the event of a ROFO Sale (as such term
is defined in the Stockholders’ Agreement) Holders shall have the rights and be
subject to all of the obligations set forth in Section 2.2 of the Stockholders’
Agreement, which section is incorporated herein by reference mutatis mutandis.

 

Section 3.12.  Reserved.

 

Section 3.13.  Preemptive Rights.

 

(a)                                 In the event that the Company proposes to
sell or otherwise issue New Securities that vote with the Common Stock for the
election of directors generally and the Holders would not be entitled to
(i) receive such New Securities as a dividend or distribution or (ii) receive an
adjustment in the number of Warrant Shares issuable upon exercise of such
Holders’ Warrants as provided in ARTICLE IV (a “Preemptive Rights Issuance”),
each Holder holding Warrants representing five percent (5%) of the aggregate
Warrant Shares to be received upon the exercise of all then outstanding Warrants
(a “Significant Holder”) shall have the right to acquire up to that number or
amount of such New Securities, at the price and upon substantially the same
terms and conditions as such New Securities are to be sold or otherwise issued
by the Company, as shall enable such Significant Holder to maintain the
percentage of voting power for the election of directors generally with the
Common Stock such Significant Holder would hold in the Company upon exercise of
such Significant Holder’s Warrants prior to such sale or other issuance of New
Securities (assuming the exercise, exchange or conversion of all Convertible
Securities in accordance with their terms).  In the event that the Company
proposes to sell or otherwise issue New Securities that generally do not vote
with the Common Stock for the election of directors generally, each Significant
Holder shall have the right to acquire up to that number or amount of such New
Securities, at the price and upon substantially the same terms and conditions as
such New Securities are to be sold or otherwise issued by the Company, equal to
the product of (i) the number or amount of such New Securities being sold or
otherwise issued times (ii) the percentage of voting power for the election of
directors generally with the Common Stock of such Significant Holder immediately
prior to such sale or other issuance of such New Securities (assuming the
exercise, exchange or conversion of all Convertible Securities in accordance
with their terms).  For purposes of this Section 3.13, “New Securities” means
any Common Equivalent Shares, including any such securities issued by the
Company in connection with the ESOP.

 

(b)                                 In the event that the Company proposes to
undertake a Preemptive Rights Issuance, the Company shall give each Significant
Holder and the Warrant Agent written notice (the “Preemptive Rights Notice”) of
its intention, stating (i) the type of New Securities, (ii) the purchase price,
number and general terms upon which the Company proposes to issue or sell such
New Securities and (iii) the estimated or actual closing date, as applicable, of
the sale or issuance of New Securities.  The Preemptive Rights Notice shall be
given to (x) in the case of sales or issuances of New Securities other than in
connection with Participant Elective Deferrals, each Significant Holder and the
Warrant Agent at least twenty (20) Business Days prior to the first closing of
the proposed sale or issuance or (y) in the case of issuances of New Securities
in connection with Participant Elective Deferrals, the Warrant Agent within ten
(10) Business Days

 

23

--------------------------------------------------------------------------------


 

following the first issuance of such New Securities.  Each Significant Holder
shall have the right, for a period of thirty (30) Business Days after receipt of
the Preemptive Rights Notice (the “Preemptive Rights Acceptance Period”), to
agree to purchase up to its pro rata share of such New Securities.  Such
acceptance shall be made by delivering a written notice to the Company, the
Warrant Agent and the ESOP Trustee within the Preemptive Rights Acceptance
Period specifying the number of New Securities that such Significant Holder
shall purchase.  For purposes of this Section 3.13, the “pro rata share” of a
Significant Holder shall mean the number or amount of New Securities which shall
enable such Significant Holder to maintain, assuming the conversion of all
Convertible Securities in accordance with their terms, the percentage equity
interest such Significant Holder would hold in the Company upon exercise of such
Significant Holder’s Warrants immediately prior to such sale or other issuance
of New Securities at the purchase price and on the terms stated in the
Preemptive Rights Notice.  The Company shall include in any filings with the SEC
on Form 8-K regarding a Preemptive Rights Issuance in connection with
Participant Elective Deferrals a disclosure that such sale or issuance is
subject to the provisions of this Section 3.13 and that Significant Holders have
the rights set forth herein.

 

(c)                                  In the event the Company delivers the
Preemptive Rights Notice in accordance with Section 3.13(b), the Company shall
have a period of sixty (60) Business Days (the “New Securities Sale Period”)
from the date of the first closing specified in the Preemptive Rights Notice to
sell to third parties all such New Securities not purchased by Holders pursuant
to this Section 3.13 at a price and upon general terms no more favorable to the
purchasers thereof than the price and terms specified in the Preemptive Rights
Notice.  In the event the Company has not sold all such New Securities within
the New Securities Sale Period, then the Company shall not thereafter make any
Preemptive Rights Issuance without first offering the New Securities to be sold
or issued pursuant to such Preemptive Rights Issuance to the Significant Holders
in accordance with this Section 3.13.

 

(d)                                 If the purchase price in connection with any
Preemptive Rights Issuance includes consideration other than cash, then the
Significant Holders exercising their preemptive rights pursuant to this
Section 3.13 shall pay to the Company, in lieu of paying such non-cash
consideration, an amount in cash equal to the fair market value of such non-cash
consideration as of the date such non-cash consideration would have been
delivered in exchange for such New Securities, as determined by an independent
nationally recognized investment bank with experience in transactions of
comparable size and magnitude (an “Independent Financial Expert”) selected by
the Company and acceptable the Requisite Holders (as defined in the
Stockholders’ Agreement).

 

(e)                                  The closing of any Preemptive Rights
Issuance shall take place at such time and place as specified in the Preemptive
Rights Notice.  At the closing of Preemptive Rights Issuance, the Company shall
issue and deliver to each Significant Holder stock certificates (or, if
applicable, executed agreements) representing that number of fully paid and
nonassessable New Securities that each Significant Holder has purchased pursuant
to this Section 3.13 (duly endorsed, or with stock (or equivalent) powers duly
endorsed, for transfer with signature guaranteed, free and clear of any liens or
encumbrances, with any stock (or equivalent) transfer tax stamps affixed), or
other appropriate transfer instruments, if the New Securities are
uncertificated, and each such Significant Holder shall pay to the Company by
wire transfer of immediately available funds the aggregate consideration for
such New Securities.

 

24

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing or anything in this Section 3.13 to the contrary,
to the extent the New Securities are not being sold pursuant to a registration
statement under the Securities Act, the Company shall not be required to sell
any New Securities to a Significant Holder unless an exemption from the
registration requirements of the Securities Act is available without additional
expense to the Company.

 

Section 3.14.  Purchase of Warrants by Company; No Redemption.  Subject to
complying with all restrictions contained in any other agreement to which they
are parties (including the Revolving Credit Facility, the First Lien Term Loan,
the Second Lien Term Loan or the Third Lien Notes Indenture), the Company and
its Subsidiaries may purchase in the open market, by private contracts or
otherwise, all or any portion of the Warrants on such terms as the Company may
obtain.  Notwithstanding anything to the contrary in this Agreement, the Company
shall have no right to redeem the Warrants.

 

Section 3.15.  Restrictions on Transfer.  Notwithstanding anything to the
contrary in this Agreement, including Section 3.11, absent the written consent
of the Board, no Holder shall Transfer any Warrants to any Person:

 

(i)                                     If such Transfer would (A) violate any
applicable securities or other laws, (B) unless the Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, result in the Company
having, if such Warrant were exercised, stockholders of record exceeding in
number either (1) 2,000 or (2) 500 or more persons who are not Accredited
Investors, or (C) limit, impair or eliminate the Company’s net operating losses
either upon Transfer or upon the exercise of such Warrant;

 

(ii)                                  If the transferee is determined by the
Board, in its good faith judgment, to be a competitor, customer or supplier of
the Company or any Subsidiary of the Company and such transfer would be adverse
to the Company and its Subsidiaries taken as a whole; or

 

(iii)                               if such Transfer would have adverse
regulatory consequences on the Company or any Subsidiary, including
(A) subjecting the Company to review or investigation conducted by the Committee
on Foreign Investment in the United States, (B) creating a situation where the
Company or any Subsidiary of the Company would operate, or would be deemed to
operate, under foreign ownership, control or influence as determined within the
meaning of the National Industrial Security Program Operating Manual,
(C) creating an actual or potential organizational conflict of interest that
cannot be mitigated, or (D) subjecting the Company or any Subsidiary to
suspension or debarment from receiving contracts with the United States.

 

ARTICLE IV

 

Antidilution Provisions

 

Section 4.01.  Cash Dividends and Distributions.  In the event that at any time
and from time to time the Company shall distribute to all holders of Common
Stock any dividend or other distribution (including any dividend or distribution
made in connection with a consolidation or

 

25

--------------------------------------------------------------------------------


 

merger in which the Company is the continuing corporation or any repurchase,
redemption or other acquisition of Common Stock by the Company or any subsidiary
of the Company) in cash, then the Company shall pay and distribute such
dividends and distributions to the Holders of any outstanding Warrants on the
record date for such dividends or other distributions as if such Warrants had
been exercised immediately prior to such record date.

 

Section 4.02.  Other Dividends and Distributions.  In the event that at any time
and from time to time the Company shall distribute to all holders of Common
Stock any dividend or other distribution of (including any dividend or
distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) or otherwise issue to all holders of
Common Stock (i) evidences of its indebtedness, shares of its Capital Stock or
any other properties or securities or (ii) any options, warrants or other rights
to subscribe for or purchase any of the foregoing (other then in the case of
clauses (i) and (ii) above, (A) any dividend or distribution described in
Section 4.03 or (B) any rights, options, warrants or securities described in
Section 4.04 or Section 4.05), then the number of Warrant Shares issuable upon
the exercise of each Warrant immediately prior to such record date for any such
dividend or distribution shall, automatically and without the requirement of
further action by the Company or any Holder, be increased to a number determined
by multiplying the number of Warrant Shares issuable upon the exercise of such
Warrant immediately prior to such record date for any such dividend or
distribution by a fraction, the numerator of which shall be the Current Market
Value per share of Common Stock on the record date for such dividend or
distribution (less any cash paid to Holders pursuant to Section 4.01 as part of
the same transaction), and the denominator of which shall be such Current Market
Value per share of Common Stock less the then fair value of the portion, if any,
of the distribution applicable to one share of Common Stock consisting of
evidences of indebtedness, securities, other property, warrants, options or
subscription or purchase rights.  Such adjustments shall be made, and shall only
become effective, whenever any dividend or distribution is made; provided,
however, that the Company is not required to make an adjustment pursuant to this
Section 4.02 if at the time of such distribution the Company makes the same
distribution to Holders as it makes to holders of Common Stock pro rata based on
the number of shares of Common Stock for which such Warrants are exercisable
(whether or not currently exercisable).  Notwithstanding anything to the
contrary in this Section 4.02, no adjustment shall be made pursuant to this
Section 4.02 which shall have the effect of decreasing the number of Warrant
Shares issuable upon exercise of each Warrant or increasing the Exercise Price.

 

Section 4.03.  Changes in Common Stock.  In the event that at any time and from
time to time the Company shall (i) pay a dividend or make a distribution on the
Common Stock with shares of Common Stock or other shares of Capital Stock,
(ii) subdivide its outstanding shares of Common Stock into a larger number of
shares of Common Stock, (iii) combine its outstanding shares of Common Stock
into a smaller number of shares of Common Stock or (iv) increase or decrease the
number of shares of Common Stock outstanding by reclassification of its Common
Stock, then the number of shares of Common Stock issuable upon exercise of each
Warrant immediately after the happening of such event and the Exercise Price
shall be adjusted so that, after giving effect to such adjustment, the Holder of
each Warrant shall be entitled to receive the number of shares of Common Stock
or other shares of Capital Stock upon exercise of such Warrant that such Holder
would have owned or would have been entitled to receive had such Warrants been
exercised (whether or not currently exercisable) immediately prior to the
happening of the events described above (or, in the case of a dividend or
distribution on the

 

26

--------------------------------------------------------------------------------

 


 

Common Stock, immediately prior to the record date therefor).  An adjustment
made pursuant to this Section 4.03 shall become effective immediately after the
distribution date, retroactive to the record date therefor in the case of a
dividend or distribution in shares of Common Stock or other shares of Capital
Stock, and shall become effective immediately after the effective date in the
case of a subdivision, combination or reclassification.

 

Section 4.04.  Common Stock Issue.  In the event that at any time or from time
to time the Company shall issue shares of Common Stock, the number of shares of
Common Stock issuable upon the exercise of each Warrant immediately after such
issuance date shall be determined by multiplying the number of shares of Common
Stock issuable upon exercise of each Warrant immediately prior to such issuance
date by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately preceding the issuance of such shares plus
the number of additional shares of Common Stock to be issued in such
transaction, and the denominator of which shall be the number of shares of
Common Stock outstanding immediately preceding the date for the issuance of such
shares.  Adjustments shall be made, and shall only become effective, whenever
shares are issued.  No adjustment shall be made pursuant to this Section 4.04
(i) which shall have the effect of decreasing the number of Warrant Shares
issuable upon exercise of each Warrant or increasing the applicable Exercise
Price or (ii) on account of the Company’s issuance of any Common Stock (a) in
accordance with terms of a Qualified Incentive Plan  or (b) upon the exercise of
any rights, options or warrants issued in accordance with terms of a Qualified
Incentive Plan.

 

Section 4.05.  Issuance of Rights, Options, Warrants or Common Stock.  In the
event that at any time or from time to time the Company shall issue (i) rights,
options or warrants to acquire (provided, however, that no adjustment shall be
made under Section 4.04 or this Section 4.05 upon the exercise of such rights,
options or warrants), or (ii) securities convertible, exchangeable or
exercisable into (provided, however, that no adjustment shall be made under
Section 4.04 or this Section 4.05 upon the conversion, exchange or exercise of
such securities (other than issuances specified in clauses (i) or (ii) which are
made as the result of anti-dilution adjustments in such securities)), Common
Stock, the number of shares of Common Stock issuable upon the exercise of each
Warrant immediately after such issuance shall be determined by multiplying the
number of shares of Common Stock issuable upon exercise of each Warrant
immediately prior to such issuance by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding immediately prior to the
issuance of such rights, options, warrants or securities plus the number of
additional shares of Common Stock offered for subscription or purchase or into
which such securities are convertible or exchangeable, and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
prior to the issuance of such rights, options, warrants or securities.  Such
adjustment shall be made, and shall only become effective, whenever such rights,
options, warrants or securities are issued.  No adjustment shall be made
pursuant to this Section 4.05 (i) which shall have the effect of decreasing the
number of Warrant Shares issuable upon exercise of each Warrant or increasing
the Exercise Price or (ii) on account of the Company’s issuance of any rights,
options or warrants in accordance with the terms of a Qualified Incentive Plan.

 

Section 4.06.  Voluntary Increases.  The Company may, but shall not be obligated
to, make increases in the number of Warrant Shares, in addition to those
required by Section 4.01 through Section 4.05 of this ARTICLE IV, as it
considers to be advisable in order that any event

 

27

--------------------------------------------------------------------------------


 

treated for United States federal income tax purposes as a dividend of stock or
stock rights shall not be taxable to the recipients, or if that is not possible,
to diminish any income taxes that are otherwise payable because of such event;
provided that no such adjustment shall be made without the consent of the
Required Warrant Holders if such adjustment would result in the increase of
income tax liabilities of the Holders.

 

Section 4.07.  Combination; Liquidation.

 

(a)                                 Except as provided in Section 4.07(b), in
the event that at any time a Liquidity Event occurs, then, to the extent any
Warrants will remain outstanding immediately following such Liquidity Event, as
a condition of the consummation of the Liquidity Event, lawful and adequate
provision shall be made so that each Holder, upon the exercise thereof at any
time on or after the consummation of the Liquidity Event, shall be entitled to
receive, and such Warrant shall thereafter represent the right to receive, in
lieu of the Common Stock or securities, cash or other property issuable upon
exercise of the Warrant prior to such consummation, the securities, cash or
other property to which such Holder would have been entitled upon consummation
of the Liquidity Event if such Holder had exercised such Warrant immediately
prior thereto (whether or not currently exercisable and subject to adjustments
from and after the consummation date as nearly equivalent as possible to the
adjustments provided for in this ARTICLE IV).  Subject to paragraph (b) of this
Section 4.07, the Company will not effect any Liquidity Event unless prior to
the consummation thereof each corporation or entity (other than the Company)
which may be required to deliver any securities or other property upon the
exercise of the Warrants as provided in this Agreement shall assume, by written
instrument delivered to each Holder of the Warrants, the obligation to deliver
to such Holder such securities or other property as in accordance with the
foregoing provisions such Holder may be entitled to receive, and such
corporation or entity shall have similarly mailed or delivered to each Holder of
the Warrants an opinion of counsel for such corporation or entity, reasonably
satisfactory to the Required Warrant Holders, which opinion shall state that all
of the outstanding Warrants, including the provisions of this ARTICLE IV, shall
thereafter continue in full force and effect and shall be enforceable against
the Company and such corporation or entity in accordance with the terms hereof
and thereof, together with such other matters as such Holders may reasonably
request.  The foregoing provisions of this Section 4.07 shall similarly apply to
successive mergers, consolidations, sales of assets, liquidations and
recapitalizations.

 

(b)                                 In the event of (i) a Liquidity Event where
consideration to all holders of the Common Stock (or any other security into
which the Warrants are then exercisable) in exchange for their securities is
payable solely in cash or (ii) the dissolution, liquidation or winding-up of the
Company, the Holders shall be entitled to receive, upon surrender of their
Warrants, only such cash distributions (or, in the case of in-kind distributions
upon dissolution, liquidation or winding-up of the Company, such other
consideration as is being so distributed) on an equal basis with the holders of
Common Stock (or any other security into which the Warrants are then
exercisable) in exchange for their securities, as if the Warrants had been
exercised immediately prior to such event (whether or not currently
exercisable), less the Exercise Price.

 

(c)                                  In the event of any Liquidity Event
described Section 4.07(b), the surviving or acquiring Person and, in the event
of any dissolution, liquidation or winding-up of the Company, the Company, shall
deposit promptly with the Warrant Agent the funds, if any,

 

28

--------------------------------------------------------------------------------


 

necessary to pay the Holders the amounts to which they are entitled as described
above. After such funds and the surrendered Warrants are received, the Warrant
Agent shall make payment to the Holders by delivering a check or wire transfer
in such amount as is appropriate (or, in the case of consideration other than
cash, such other consideration as is appropriate) to such Person or Persons as
it may be directed in writing by the Holders surrendering such Warrants.

 

Section 4.08.  2010 Warrants.  If at any time or from time to time on or before
March 15, 2017 a Liquidity Event occurs, then the number of shares of Common
Stock issuable upon the exercise of each Warrant immediately prior to such event
shall, automatically and without the requirement of further action by the
Company or any Holder, be increased to a number determined by multiplying the
number of shares of Common Stock issuable upon exercise of each Warrant
immediately prior to such event by a fraction, the numerator of which shall be
the number of shares of Common Stock outstanding immediately preceding such
event plus the number of additional shares of Common Stock that would have been
issuable upon exercise of the 2010 Warrants pursuant to antidilution adjustments
under Article IV of the 2010 Warrant Agreement (the “Additional 2010 Warrant
Shares”) if all of the Warrants (whether or not the Warrants are then
exercisable) were exercised immediately prior to such Liquidity Event and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately preceding such Liquidity Event plus the number of shares of Common
Stock which the aggregate exercise price for the Additional 2010 Warrant Shares
would purchase at the price per share of Common Stock to be paid to the
Company’s stockholders or to be received by the Company in connection with such
Liquidity Event.  No adjustments shall be made pursuant to this Section 4.08
which shall have the effect of decreasing the number of Warrant Share issuable
upon exercise of each Warrant or increasing the Exercise Price.

 

Section 4.09.  Prior Period ESOP Issuance.  In the event of a Prior Period ESOP
Issuance, the number of shares of Common Stock issuable upon exercise of the
Warrants shall, automatically and without the requirement of further action by
the Company or any Holder, be increased by a number determined as follows, which
adjustment shall be treated as an adjustment to the purchase price to be paid in
acquiring property for U.S. federal income tax purposes:

 

(a)                                 the number of shares issuable upon exercise
of each Warrant shall be increased by an amount equal to:

 

(Aggregate number of shares of Common Stock issued or purchased

 

in such Prior Period ESOP Issuance / 0.6) x 0.4

 

 

 

 

306,889

 

 

(b)                                 Reserved.

 

(c)                                  Reserved.

 

(d)                                 Reserved.

 

Section 4.10.  Superseding Adjustment.  Upon the expiration of any rights,
options, warrants or conversion or exchange privileges which resulted in
adjustments pursuant to this

 

29

--------------------------------------------------------------------------------


 

ARTICLE IV, if any thereof shall not have been exercised, the number of Warrant
Shares issuable upon the exercise of each Warrant shall be readjusted pursuant
to the applicable section of ARTICLE IV as if (i) the only Warrant Shares
issuable upon exercise of such rights, options, warrants, conversion or exchange
privileges were the Warrant Shares, if any, actually issued upon the exercise of
such rights, options, warrants or conversion or exchange privileges and
(ii) Warrant Shares actually issued, if any, were issuable for the consideration
actually received by the Company upon such exercise plus the aggregate
consideration, if any, actually received by the Company for the issuance, sale
or grant of all such rights, options, warrants or conversion or exchange
privileges whether or not exercised and the Exercise Price shall be readjusted
inversely; provided, however, that no such readjustment (except by reason of an
intervening adjustment under any other provision of this ARTICLE IV) shall have
the effect of decreasing the number of Warrant Shares issuable upon the exercise
of each Warrant or increasing the Exercise Price by an amount in excess of the
amount of the adjustment initially made in respect of the issuance, sale or
grant of such rights, options, warrants or conversion or exchange privileges.

 

Section 4.11.  Minimum Adjustment.  The adjustments required by the preceding
sections of this ARTICLE IV shall be made whenever and as often as any specified
event requiring an adjustment shall occur, except that no adjustment of the
applicable Exercise Price or the number of Warrant Shares issuable upon exercise
of the Warrants that would otherwise be required shall be made unless and until
such adjustment either by itself or with other adjustments not previously made
increases or decreases by at least one percent (1%) of the applicable Exercise
Price or the number of Warrant Shares issuable upon exercise of the Warrants
immediately prior to the making of such adjustment.  Any adjustment representing
a change of less than such minimum amount shall be carried forward and made as
soon as such adjustment, together with other adjustments required by this
ARTICLE IV and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence.  In computing
adjustments under this Article IV, fractional interests in Common Stock shall be
taken into account to the nearest one-ten millionth (1/10,000,000th) of a share.

 

Section 4.12.  Notice of Adjustment.  Whenever the Exercise Price or the number
of Warrant Shares issuable upon exercise of the Warrants is adjusted, as herein
provided, the Company shall deliver to the Warrant Agent a certificate of the
Company’s chief executive officer or chief financial officer setting forth, in
reasonable detail, the event requiring the adjustment and the method by which
such adjustment was calculated (including a description of the basis and all
supporting documentation on which (i) the Board determined the then fair value
of any evidences of indebtedness, other securities or property or warrants,
options or other subscription or purchase rights and (ii) the Current Market
Value of the Common Stock was determined, if either of such determinations were
required), and specifying the Exercise Price and the number and type of shares
of Common Stock issuable upon exercise of the Warrants after giving effect to
such adjustment.  The Company shall promptly cause the Warrant Agent to deliver
such certificate to each Holder in accordance with Section 5.02(g).  The Warrant
Agent shall be entitled to rely on such certificate and shall be under no duty
or responsibility with respect to any such certificate, except to exhibit the
same from time to time, to any Holder desiring an inspection thereof during
reasonable business hours.  The Warrant Agent shall not at any time be under any
duty or responsibility to any Holder to determine whether any facts exist which
may require any adjustment of the Exercise Price or the number of Warrant Shares
issuable on exercise of the

 

30

--------------------------------------------------------------------------------


 

Warrants, or with respect to the nature or extent of any such adjustment when
made, or with respect to the method employed in making such adjustment or the
validity or value of any Warrant Shares.

 

Section 4.13.  Notice of Certain Transactions.  In the event that the Company
shall propose to (a) pay any dividend payable in securities of any class to the
holders of its Common Stock or to make any other non-cash dividend or
distribution to the holders of its Common Stock, (b) offer the holders of its
Common Stock rights to subscribe for or to purchase any securities convertible
into shares of Common Stock or shares of stock of any class or any other
securities, rights or options, (c) issue any (i) shares of Common Stock,
(ii) rights, options or warrants entitling the holders thereof to subscribe for
shares of Common Stock or (iii) securities convertible into or exchangeable or
exercisable for Common Stock (in the case of (i), (ii) and (iii), if such
issuance or adjustment would result in an adjustment hereunder), (d) effect any
capital reorganization, reclassification, consolidation or merger, (e) effect
the voluntary or involuntary dissolution, liquidation or winding-up of the
Company or (f) make a tender offer or exchange offer with respect to the Common
Stock, the Company shall within five (5) Business Days after any such action or
offer send to the Warrant Agent a notice of such proposed action or offer and
the Warrant Agent shall send the Holders a notice thereof in accordance with
Section 5.02(g) (in such form as shall be furnished to the Warrant Agent by the
Company).  Such notice shall specify the record date for the purposes of such
dividend, distribution or rights, or the date such issuance or event is to take
place and the date of participation therein by the holders of Common Stock, if
any such date is to be fixed, and shall briefly indicate the effect, if any, of
such action on the Common Stock and on the number and kind of any other shares
of stock and on other property, if any, and the number of shares of Common Stock
and other property, if any, issuable upon exercise of each Warrant and the
Exercise Price after giving effect to any adjustment pursuant to ARTICLE IV
which will be required as a result of such action. Such notice shall be given as
promptly as possible and (x) in the case of any action covered by clause (a) or
(b) above, at least ten (10) days prior to the record date for determining
holders of the Common Stock for purposes of such action or (y) in the case of
any other such action, at least twenty (20) days prior to the date of the taking
of such proposed action or the date of participation therein by the holders of
Common Stock, whichever shall be the earlier.

 

Section 4.14.  Adjustment to Warrant Certificate.  The form of Warrant
Certificate need not be changed because of any adjustment made pursuant to this
ARTICLE IV, and Warrant Certificates issued after such adjustment may state the
same applicable Exercise Price and the same number of shares of Common Stock
issuable upon exercise of the Warrants as are stated in the Warrant Certificates
initially issued pursuant to this Agreement.  The Company, however, may at any
time in its sole discretion make any change in the form of Warrant Certificate
that it may deem appropriate to give effect to such adjustments and that does
not affect the substance of the Warrant Certificate, and any Warrant Certificate
thereafter issued or countersigned, whether in exchange or substitution for an
outstanding Warrant Certificate or otherwise, may be in the form as so changed.

 

Section 4.15.  No Dilution or Impairment; Reference to Common Stock.

 

(a)                                 The Company will not, by amendment of its
certificate of incorporation or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of

 

31

--------------------------------------------------------------------------------


 

assets or any other voluntary action, avoid or seek to avoid the observance or
performance of any of the terms of this Agreement, but will at all times in good
faith assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Holders against dilution or other impairment. Without limiting the generality of
the foregoing, the Company will take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable shares of Common Stock upon the exercise of a Warrant
pursuant to this Agreement.

 

(b)                                 If as a result of  any adjustment made
pursuant to this ARTICLE IV a Holder may receive upon exercise of a Warrant
shares of one (1) or more classes or series of Capital Stock of the Company
(other than the Common Stock), the number of shares of each such class or series
of Capital Stock issuable upon the exercise of a Warrant,  and the Exercise
Price with respect to each such class or series of Capital Stock, shall prior to
the exercise of a Warrant be subject to further adjustment on terms comparable
to those applicable to the Common Stock in this ARTICLE IV and references to
Common Stock in ARTICLE IV shall include each such class or series of Capital
Stock.

 

ARTICLE V

 

Warrant Agent

 

Section 5.01.  Appointment of Warrant Agent.  The Company hereby appoints the
Warrant Agent to act as agent for the Company in accordance with the provisions
of this Agreement and the Warrant Agent hereby accepts such appointment.

 

Section 5.02.  Rights and Duties of Warrant Agent.

 

(a)                                 Agent for the Company. In acting under this
Warrant Agreement and in connection with the Warrant Certificates, the Warrant
Agent is acting as agent of the Company in a ministerial capacity and does not
assume any obligation or relationship or agency or trust for or with any of the
Holders of Warrant Certificates or beneficial owners of Warrants.

 

(b)                                 Counsel.  The Warrant Agent may consult with
counsel satisfactory to it (who may be counsel to the Company), and the advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in accordance with the advice of such counsel.

 

(c)                                  Documents.  The Warrant Agent shall be
protected and shall incur no liability for or in respect of any action taken or
thing suffered by it in reliance upon any Warrant Certificate, notice, opinion,
direction, consent, certificate, affidavit, statement or other paper or document
reasonably believed by it to be genuine and to have been presented or signed by
the proper parties.

 

(d)                                 No Implied Obligations.  The Warrant Agent
shall be obligated to perform only such duties as are specifically set forth in
this Agreement and in the Warrant Certificates, and no implied duties or
obligations of the Warrant Agent shall be read into this Agreement or the
Warrant Certificates against the Warrant Agent.  The Warrant Agent shall not be
under any obligation to take any action hereunder which may tend to involve it
in any expense or liability

 

32

--------------------------------------------------------------------------------


 

for which it does not receive indemnity if such indemnity is reasonably
requested.  The Warrant Agent shall not be accountable or under any duty or
responsibility for the use by the Company of any of the Warrant Certificates
countersigned by the Warrant Agent and delivered by it to the Holders or on
behalf of the Holders pursuant to this Agreement or for the application by the
Company of the proceeds of the Warrants.  The Warrant Agent shall have no duty
or responsibility in case of any default by the Company in the performance of
its covenants or agreements contained in this Agreement or in the Warrant
Certificates or in the case of the receipt of any written demand from a Holder
with respect to such default, including any duty or responsibility to initiate
or attempt to initiate any proceedings at law or otherwise.

 

(e)                                  Not Responsible for Adjustments or Validity
of Stock.  The Warrant Agent shall not at any time be under any duty or
responsibility to any Holder to determine whether any facts exist that may
require an adjustment of the number of shares of Common Stock issuable upon
exercise of each Warrant or the Exercise Price, or with respect to the nature or
extent of any adjustment when made, or with respect to the method employed, or
in this Agreement or in any supplemental agreement provided to be employed, in
making the same.  The Warrant Agent shall not be accountable with respect to the
validity or value of any shares of Common Stock or of any securities or property
which may at any time be issued or delivered upon the exercise of any Warrant or
upon any adjustment pursuant to ARTICLE IV, and it makes no representation with
respect thereto.  The Warrant Agent shall not be responsible for any failure of
the Company to make any cash payment or to issue, transfer or deliver any shares
of Common Stock or stock certificates upon the surrender of any Warrant
Certificate for the purpose of exercise or upon any adjustment pursuant to
ARTICLE IV, or to comply with any of the covenants of the Company contained in
ARTICLE IV.

 

(f)                                   Reserved.

 

(g)                                  Notice to Warrant Holders.  The Warrant
Agent shall, at the Company’s expense, deliver all demands, notices, requests,
consents and other communications and information delivered to it (collectively,
“Notices”), in its capacity as Warrant Agent, by the Company, any Holder or any
holder of Common Stock pursuant to the terms of the Stockholders’ Agreement or
this Agreement, to the Holders or any subset thereof (as provided in the
Stockholders’ Agreement or this Agreement, as applicable) promptly following
receipt of such Notices, but in no event later than two (2) Business Days
following such receipt for Warrants held of record by the Depository (which
notice shall be delivered electronically) or five (5) Business Days following
such receipt for Warrants held of record by Persons other than the Depositary
(which notice shall be delivered by mail); provided, that any such Notice is in
written form, which explicitly states (i) that it is a Notice and (ii) to whom
the Warrant Agent is required to deliver such Notice.

 

Section 5.03.  Individual Rights of Warrant Agent.  The Warrant Agent and any
stockholder, director, officer or employee of the Warrant Agent may buy, sell or
deal in any of the Warrants or other securities of the Company or its affiliates
or become pecuniarily interested in transactions in which the Company or its
affiliates may be interested, or contract with or lend money to the Company or
its affiliates or otherwise act as fully and freely as though it were not the
Warrant Agent under this Agreement.  Nothing in this Agreement shall preclude
the Warrant

 

33

--------------------------------------------------------------------------------


 

Agent from acting in any other capacity for the Company, the Holders or for any
other legal entity.

 

Section 5.04.  Warrant Agent’s Disclaimer.  The Warrant Agent shall not be
responsible for and makes no representation as to the validity or adequacy of
this Agreement or the Warrant Certificates and it shall not be responsible for
any statement in this Agreement or the Warrant Certificates other than its
countersignature thereon.

 

Section 5.05.  Compensation and Indemnity.  The Company agrees to pay the
Warrant Agent from time to time reasonable compensation for its services as
agreed and to reimburse the Warrant Agent upon request for all reasonable
out-of-pocket expenses incurred by it, including the reasonable compensation and
expenses of the Warrant Agent’s agents and counsel.  The Company shall indemnify
the Warrant Agent, its officers, directors, agents and counsel against any loss,
liability, claim, damage or expense (including reasonable agents’ and attorneys’
fees and expenses) incurred by it without gross negligence, willful misconduct
or bad faith on its part arising out of or in connection with (i) the execution,
delivery or performance of this Agreement, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
transactions contemplated hereby or (ii) any claim, litigation, investigation or
proceeding relating to any of the foregoing whether or not the Warrant Agent is
a party thereto, including the costs and expenses of enforcing this Agreement. 
The Warrant Agent shall notify the Company promptly of any claim for which it
may seek indemnity.  The Company need not reimburse any expense or indemnify
against any loss or liability incurred by the Warrant Agent through willful
misconduct, gross negligence or bad faith.  The Company’s payment obligations
pursuant to this Section 5.05 shall survive the termination of this Agreement.

 

To secure the Company’s payment obligations under this Agreement, the Warrant
Agent shall have a lien prior to the Holders on all money or property held or
collected by the Warrant Agent.

 

Section 5.06.  Successor Warrant Agent.

 

(a)                                 The Company To Provide and Maintain Warrant
Agent.  The Company agrees for the benefit of the Holders that there shall at
all times be a Warrant Agent hereunder until all the Warrants have been
exercised or cancelled or are no longer exercisable.  Any Warrant Agent to
qualify as the Warrant Agent hereunder must be able to qualify as the trustee
under the indenture relating to the Third Lien Notes.

 

(b)                                 Resignation and Removal.  The Warrant Agent
may at any time resign by giving written notice to the Company and the Holders
(in accordance with Section 5.02(g)) of such intention on its part, specifying
the date on which its desired resignation shall become effective, provided,
however, that such date shall not be less than sixty (60) days after the date on
which such notice is given unless the Company otherwise agrees.  The Warrant
Agent hereunder may be removed at any time by the filing with it of an
instrument in writing signed by or on behalf of the Required Warrant Holders and
specifying such removal and the date when it shall become effective, which date
shall not be less than sixty (60) days after such notice is given unless the
Warrant Agent otherwise agrees.  Any removal under this Section 5.06 shall take
effect upon the appointment by the Company as hereinafter provided of a
successor Warrant

 

34

--------------------------------------------------------------------------------


 

Agent (which shall be a bank or trust company authorized under the laws of the
jurisdiction of its organization to exercise corporate trust powers) and the
acceptance of such appointment by such successor Warrant Agent.

 

(c)                                  Successor Warrant Agent.  In the event that
at any time the Warrant Agent shall resign, or shall be removed, or shall become
incapable of acting, or shall be adjudged bankrupt or insolvent, or shall
commence a voluntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or under any other applicable U.S. Federal or state bankruptcy,
insolvency or similar law or shall consent to the appointment of or taking
possession by a receiver, custodian, liquidator, assignee, trustee, sequestrator
(or other similar official) of the Warrant Agent or its property or affairs, or
shall make an assignment for the benefit of creditors, or shall admit in writing
its inability to pay its debts generally as they become due, or shall take
corporate action in furtherance of any such action, or a decree or order for
relief by a court having jurisdiction in the premises shall have been entered in
respect of the Warrant Agent in an involuntary case under the Federal bankruptcy
laws, as now or hereafter constituted, or any other applicable Federal or state
bankruptcy, insolvency or similar law, or a decree or order by a court having
jurisdiction in the premises shall have been entered for the appointment of a
receiver, custodian, liquidator, assignee, trustee, sequestrator (or similar
official) of the Warrant Agent or of its property or affairs, or any public
officer shall take charge or control of the Warrant Agent or of its property or
affairs for the purpose of rehabilitation, conservation, winding up or
liquidation, a successor Warrant Agent, qualified as aforesaid, acceptable to
the Required Warrant Holders shall be appointed by the Company by an instrument
in writing, filed with the successor Warrant Agent.  Upon the appointment as
aforesaid of a successor Warrant Agent and acceptance by the successor Warrant
Agent of such appointment, the Warrant Agent shall cease to be Warrant Agent
hereunder; provided, however, that in the event of the resignation of the
Warrant Agent under this subsection (c), such resignation shall be effective on
the earlier of (i) the date specified in the Warrant Agent’s notice of
resignation and (ii) the appointment and acceptance of a successor Warrant Agent
hereunder.

 

(d)                                 Successor To Expressly Assume Duties.  Any
successor Warrant Agent appointed hereunder shall execute, acknowledge and
deliver to its predecessor and to the Company an instrument accepting such
appointment hereunder, and thereupon such successor Warrant Agent, without any
further act, deed or conveyance, shall become vested with all the rights and
obligations of such predecessor with like effect as if originally named as
Warrant Agent hereunder, and such predecessor, upon payment of its charges and
disbursements then unpaid, shall thereupon become obligated to transfer, deliver
and pay over, and such successor Warrant Agent shall be entitled to receive, all
monies, securities and other property on deposit with or held by such
predecessor, as Warrant Agent hereunder.

 

(e)                                  Successor by Merger.  Any corporation into
which the Warrant Agent hereunder may be merged or consolidated, or any
corporation resulting from any merger or consolidation to which the Warrant
Agent shall be a party, or any corporation to which the Warrant Agent shall sell
or otherwise transfer all or substantially all of its assets and business shall
be the successor Warrant Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto.

 

35

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Miscellaneous

 

Section 6.01.  Reserved.

 

Section 6.02.  Persons Benefitting.  Nothing in this Agreement is intended or
shall be construed to confer upon any Person other than the Company, the Warrant
Agent and the Holders any right, remedy or claim under or by reason of this
Agreement or any part hereof, except as set forth in Section 3.10.

 

Section 6.03.  Rights of Holders.

 

(a)                                 Reserved.

 

(b)                                 Reserved.

 

(c)                                  Reserved.

 

(d)                                 Except as otherwise provided in this
Agreement, Holders are not entitled to exercise any rights whatsoever as
stockholders of the Company.

 

(e)                                  No Holders nor any of their respective
Affiliates (collectively, the “Identified Persons” and, individually, an
“Identified Person”), shall, to the fullest extent permitted by law, have any
duty to refrain from directly or indirectly (i) engaging in the same or similar
business activities or lines of business in which the Company or any Subsidiary
is engaged or proposes to engage or (ii) otherwise competing with the Company or
any Subsidiary, and, to the fullest extent permitted by law, no Identified
Person shall be liable to the Company or its equity holders or to any Subsidiary
of the Company for breach of any fiduciary duty solely by reason of the fact
that such Identified Person engages in any such activities.  To the fullest
extent permitted by law, the Company hereby renounces any interest or expectancy
in, or right to be offered an opportunity to participate in, any potential
matter, transaction or interest that is presented to, or acquired, developed or
created by an Identified Person which may be a corporate opportunity for an
Identified Person and the Company or any Subsidiary (a “Relevant Corporate
Opportunity”), except as otherwise provided in Section 6.03(f).  Subject to
Section 6.03(f), in the event that any Identified Person acquires knowledge of a
Relevant Corporate Opportunity, such Identified Person shall, to the fullest
extent permitted by law, have no duty to communicate or offer such Relevant
Corporate Opportunity to the Company or any Subsidiary and, to the fullest
extent permitted by law, shall not be liable to the Company or its equity
holders or to any Subsidiary of the Company for breach of any fiduciary duty as
a stockholder, director of the Company solely by reason of the fact that such
Identified Person pursues or acquires such Relevant Corporate Opportunity for
itself or offers or directs such Relevant Corporate Opportunity to another
Person.  To the fullest extent permitted by law, the Company hereby waives any
claim against any Identified Person, and agrees to indemnify all Identified
Persons against any claim, that is based on fiduciary duties, the corporate
opportunity doctrine or any other legal theory which could in any way limit any
Identified Person from pursuing or engaging in any Relevant Corporate
Opportunity.

 

36

--------------------------------------------------------------------------------

 


 

(f)            The Company does not renounce its interest in any Relevant
Corporate Opportunity presented to any Identified Person if such Relevant
Corporate Opportunity is expressly presented to such person solely in his or her
capacity as a member of the Board of the Company, and the provisions of
Section 6.03(e) shall not apply to any such Relevant Corporate Opportunity.

 

Section 6.04.  Amendment.  Any provision of this Agreement may be amended by the
parties hereto without the consent of any Holder for the purpose of curing any
ambiguity, or of curing, correcting or supplementing any defective provision
contained in this Agreement; provided, however, that such action shall not
adversely affect the rights of any of the Holders.  Any amendment or supplement
to this Agreement that has an adverse effect on the interests of the Holders
shall require the written consent of the Required Warrant Holders.  The consent
of each Holder affected shall be required for any amendment pursuant to which
the Exercise Price would be increased or the number of Warrant Shares issuable
upon exercise of Warrants would be decreased (other than pursuant to adjustments
provided in this Agreement).

 

Section 6.05.  Notices.  All demands, notices, requests, consents and other
communications hereunder shall be in writing and shall be deemed given (i) on
the day of delivery if delivered personally, (ii) upon receipt if sent via
facsimile (with confirmation) or by electronic mail (with confirmation),
(iii) on the day of delivery if mailed by registered or certified mail (return
receipt requested) or (iv) on the day of delivery if delivered by an express
courier (with confirmation).  Any notice or other communication required or
permitted hereunder shall be delivered to the following addresses and facsimile
numbers:

 

if to the Company:

 

Alion Science and Technology Corporation
1750 Tysons Boulevard
Suite 1300
McLean, VA 22102
Facsimile: (703) 734-6901
Attention: General Counsel

 

with a copy to:

 

Holland & Knight LLP
1600 Tysons Boulevard

McLean, VA 22102

Facsimile: (703) 720-8610

Attention: David S. Cole, Esq.

 

if to the Warrant Agent:

 

Wilmington Trust, National Association

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Facsimile: (302) 636-4145

 

37

--------------------------------------------------------------------------------


 

Attention: Corporate Capital Markets – Alion Science and Technology Corporation

 

with a copy to:

 

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Facsimile:  (212) 841-1010

Attention: Bruce C. Bennett, Esq.

 

The Company or the Warrant Agent by notice to the other may designate additional
or different addresses for subsequent notices or communications.

 

Section 6.06.  Governing Law.  The laws of the State of Delaware shall govern
this Agreement and the Warrant Certificates.

 

Section 6.07.  Successors.  All agreements of the Company in this Agreement and
the Warrant Certificates shall bind its successors. All agreements of the
Warrant Agent in this Agreement shall bind its successors.

 

Section 6.08.  Multiple Originals.  The parties may sign any number of copies of
this Agreement. Each signed copy shall be an original, but all of them together
represent the same agreement. One (1) signed copy is enough to prove this
Agreement.

 

Section 6.09.  Table of Contents.  The table of contents and headings of the
Articles and Sections of this Agreement have been inserted for convenience of
reference only, are not intended to be considered a part hereof and shall not
modify or restrict any of the terms or provisions hereof.

 

Section 6.10.  Severability.  The provisions of this Agreement are severable,
and if any clause or provision shall be held invalid, illegal or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect in that jurisdiction only such clause or
provision, or part thereof, and shall not in any manner affect such clause or
provision in any other jurisdiction or any other clause or provision of this
Agreement in any jurisdiction.

 

[remainder of page intentionally left blank]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Warrant Agreement to be duly
executed as of the date first written above.

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

 

 

 

 

by

/s/ Barry Broadus

 

 

Name: Barry Broadus

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Warrant Agent,

 

 

 

 

by

/s/ Timothy P. Mowdy

 

 

Name: Timothy P. Mowdy

 

 

Title: Administrative Vice President

 

[Signature Page to Warrant Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF FACE OF WARRANT CERTIFICATE]

 

[To be included on Global Certificates]

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW YORK, TO
THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND
ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER
NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

 

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH SUCCESSOR’S
NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO
TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE WARRANT
AGREEMENT REFERRED TO ON THE REVERSE HEREOF.

 

ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE
CONDITIONS (INCLUDING FIRST OFFER RIGHTS) SPECIFIED IN THE WARRANT AGREEMENT
(THE “WARRANT AGREEMENT”) DATED AS OF AUGUST 18, 2014 BETWEEN ALION SCIENCE AND
TECHNOLOGY CORPORATION (THE “COMPANY”) AND WILMINGTON TRUST, NATIONAL
ASSOCIATION, SOLELY IN ITS CAPACITY AS WARRANT AGENT. BY ACCEPTING DELIVERY OF
THE SECURITIES REPRESENTED BY THIS CERTIFICATE, ANY TRANSFEREE SHALL BE DEEMED
TO HAVE AGREED TO BE BOUND BY THE WARRANT AGREEMENT AS IF THE TRANSFEREE HAD
EXECUTED AND DELIVERED THE WARRANT AGREEMENT.

 

A-1

--------------------------------------------------------------------------------


 

No. [ ]

Certificate for [ ] Warrants

 

WARRANTS TO PURCHASE COMMON STOCK OF
ALION SCIENCE AND TECHNOLOGY CORPORATION

 

THIS CERTIFIES THAT [                        ], or its registered assigns, is
the registered holder of the number of Warrants set forth above (the
“Warrants”).  Each Warrant entitles the holder thereof (the “Holder”), at its
option and subject to the provisions contained herein and in the Warrant
Agreement referred to below, to purchase from ALION SCIENCE AND TECHNOLOGY
CORPORATION, a Delaware corporation (the “Company”), 17.6773672 shares of Common
Stock, par value of $0.01 per share, of the Company (the “Common Stock”) at an
exercise price  of $0.01 per share (the “Exercise Price”), or by Cashless
Exercise referred to below.  This Warrant Certificate shall terminate and become
void as of the close of business on August 17, 2024 (the “Expiration Date”) or
upon the exercise hereof as to all the shares of Common Stock subject hereto.
The number of shares issuable upon exercise of the Warrants shall be subject to
adjustment from time to time as set forth in the Warrant Agreement.

 

This Warrant Certificate is issued under and in accordance with a Warrant
Agreement dated as of August 18, 2014 (the “Warrant Agreement”), between the
Company and Wilmington Trust, National Association (in such capacity, the
“Warrant Agent”, which term includes any successor Warrant Agent under the
Warrant Agreement), and is subject to the terms and provisions contained in the
Warrant Agreement, to all of which terms and provisions the Holder of this
Warrant Certificate consents by acceptance hereof.  The Warrant Agreement is
hereby incorporated herein by reference and made a part hereof.  Reference is
hereby made to the Warrant Agreement for a full statement of the respective
rights, limitations of rights, duties and obligations of the Company, the
Warrant Agent and the Holders.  Capitalized terms used but not defined herein
shall have the meanings ascribed thereto in the Warrant Agreement.  A copy of
the Warrant Agreement may be obtained for inspection by the Holder hereof upon
written request to the Warrant Agent at Rodney Square North, 1100 North Market
Street, Wilmington, DE 19890-1615, Attention: Corporate Capital Markets — Alion
Science and Technology Corporation.

 

Subject to the terms of the Warrant Agreement, the Warrants may be exercised in
whole or in part (i) by presentation of this Warrant Certificate with the
Election to Purchase attached hereto duly executed and with the simultaneous
payment of the Exercise Price in cash (subject to adjustment) to the Warrant
Agent for the account of the Company at the office of the Warrant Agent or
(ii) by Cashless Exercise.  Payment of the Exercise Price in cash shall be made
by certified or official bank check payable to the order of the Company or by
wire transfer of funds to an account designated by the Company for such
purpose.  Payment by Cashless Exercise shall be made without the payment of cash
by reducing the amount of Common Stock that would be obtainable upon the
exercise of a Warrant and payment of the Exercise Price in cash so as to yield a
number of shares of Common Stock upon the exercise of such Warrant equal to the
product of (1) the number of shares of Common Stock for which such Warrant is
exercisable as of the Exercise Date (if the Exercise Price were being paid in
cash) and (2) a fraction, the numerator of which is the excess of the Current
Market Value per share of Common Stock on the Exercise Date over the Exercise
Price per share as of the Exercise Date and the denominator of which is the
Current Market Value per share of the Common Stock on the Exercise Date.

 

A-2

--------------------------------------------------------------------------------


 

As provided in the Warrant Agreement and subject to the terms and conditions
therein set forth, the Warrants shall be exercisable at the time specified in
the Warrant Agreement; provided, however, that Holders will be able to exercise
their Warrants only if (i) the exercise is pursuant to an effective registration
statement under the Securities Act or (ii) in the opinion of counsel to the
Company addressed to the Warrant Agent the exercise of such Warrants is exempt
from the registration requirements of the Securities Act of 1933 and such
securities are qualified for sale or exempt from qualification under the
applicable securities laws of the states or other jurisdictions in which such
Holders reside; provided further, however, that no Warrant shall be exercisable
after Expiration Date.

 

In the event of a Liquidity Event, the Holder hereof will be entitled to receive
upon exercise of the Warrants the kind and amount of shares of Capital Stock or
other securities, cash or other property as the Holder would have received had
the Holder exercised its Warrants immediately prior to such Liquidity Event;
provided, however, that in the event that, in connection with such Liquidity
Event, consideration to holders of Common Stock in exchange for their shares is
payable solely in cash or in the event of the dissolution, liquidation or
winding-up of the Company, the Holder hereof will be entitled to receive such
cash distributions on an equal basis with the holders of Common Stock or other
securities issuable upon exercise of the Warrants, as if the Warrants had been
exercised immediately prior to such Liquidity Event, less the Exercise Price.

 

As provided in the Warrant Agreement, the number of shares of Common Stock
issuable upon the exercise of the Warrants is subject to adjustment upon the
happening of certain events.

 

If a Holder proposes to transfer its Warrants to an unaffiliated third party,
such Holder must first offer to Persons beneficially owning more than five
percent (5%) of the Common Stock the option to purchase such Warrants on the
same terms and conditions as provided in the proposed sale to such third party. 
The right of first offer will remain open for a period of twenty two (22) days,
following which the Company will have the option to acquire any remaining
Warrants not purchased by such Holders.

 

Except in the case of a sale or issuance for which the Holders are entitled to
receive an adjustment pursuant to Article IV of the Warrant Agreement, the
Significant Holders shall have a preemptive right to purchase their pro rata
share of all New Securities offered for sale by the Company at a price and upon
substantially the same terms as such New Securities are to be sold or issued by
the Company.

 

The Company may require payment of a sum sufficient to pay all taxes,
assessments or other governmental charges in connection with the registration of
the transfer or exchange of the Warrant Certificates pursuant to Section 2.04 of
the Warrant Agreement, but not for any exchange or original issuance (not
involving a transfer) with respect to temporary Warrant Certificates, the
exercise of the Warrants or the Common Stock.

 

Upon any partial exercise of Certificated Warrants, there shall be countersigned
and issued to the Holder hereof a new Warrant Certificate representing those
Warrants which were not exercised.  This Warrant Certificate may be exchanged at
the office of the Warrant Agent by presenting this Warrant Certificate properly
endorsed with a request to exchange this Warrant

 

A-3

--------------------------------------------------------------------------------


 

Certificate for other Warrant Certificates evidencing an equal number of
Warrants.  No fractional shares of Common Stock will be issued upon the exercise
of the Warrants, but the Company shall pay an amount in cash equal to the
Current Market Value per share of Common Stock on the day immediately preceding
the date the Warrant is exercised, multiplied by the fraction of such share of
Common Stock that would be issuable on the exercise of any Warrant, computed to
the nearest whole cent.

 

All shares of Common Stock issuable by the Company upon the exercise of the
Warrants and payment therefor shall, upon such issue, be duly and validly issued
and fully paid and non-assessable.

 

The Holder in whose name the Warrant Certificate is registered may be deemed and
treated by the Company and the Warrant Agent as the absolute owner of the
Warrant Certificate for all purposes whatsoever and neither the Company nor the
Warrant Agent shall be affected by notice to the contrary.

 

This Warrant Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the Warrant Agent.

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

 

 

 

by

 

 

 

Name:

 

 

Title:

 

DATED:

 

Countersigned:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Warrant Agent,

 

by

 

 

 

Authorized Signatory

 

 

A-4

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF TRANSFER

(To Be Executed Upon Transfer of Warrant)

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

FOR VALUE RECEIVED, the undersigned registered holder of this Warrant
Certificate hereby sells, assigns and transfers unto the Assignee(s) named below
(including the undersigned with respect to any Warrants constituting a part of
the Warrants evidenced by this Warrant Certificate not being assigned hereby)
all of the rights and obligations of the undersigned under this Warrant
Certificate, subject to the terms and conditions of the Warrant Agreement, with
respect to the number of Warrants set forth below:

 

Name of Assignee(s)

 

Address

 

Social Security, EIN
or other identifying 
number of assignee(s)

 

Number of Warrants

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and does hereby irrevocably constitute and appoint the Company as the
undersigned’s attorney to make such transfer on the register maintained by the
Company for that purpose, with full power of substitution in the premises.

 

Each undersigned Assignee hereby (a) acknowledges that the Warrants being
transferred to such Assignee are subject to the terms, conditions and
limitations of both the Warrant Agreement and the Warrant Certificate and
(b) agrees to join and be bound by the terms, conditions and limitations of the
Warrant Certificate and the Warrant Agreement (a copy of which was provided to
such Assignee) as if such Assignee was an original party thereto.

 

Date:

 

 

(1)

 

(Signature of Owner)

 

(Signature of Assignee)

 

 

 

 

 

 

(Street Address)

 

(Street Address)

 

 

 

 

 

 

(City), (State) (Zip Code)

 

(City), (State) (Zip Code)

 

 

 

Signature Guaranteed by:

 

Signature Guaranteed by:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                 The signature must correspond with the name
as written upon the face of the within Warrant Certificate (or the Depository
participant in the case of book-entry Warrants) in every particular, without
alteration or enlargement or any change whatever, and must be guaranteed by a
national bank or trust company or by a member firm of any national securities
exchange.

 

A-5

--------------------------------------------------------------------------------


 

[TO BE INCLUDED IN PRIVATE PLACEMENT WARRANTS]

 

ASSIGNMENT FORM

 

To assign this Security, fill in the form below:

 

I or we assign and transfer this Security to

 

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint

 

 

agent to transfer this Security on the books of the Company. The agent may
substitute another to act for him or her.

 

 

Your Signature

 

 

Date:

 

 

 

 

(Sign exactly as your name appears on the other side of this Security)

 

*Signature guaranteed by:

 

 

A-6

--------------------------------------------------------------------------------


 

By:

 

 

 

--------------------------------------------------------------------------------

*The signature must be guaranteed by an institution which is a member of one of
the following recognized signature guaranty programs: (i) the Securities
Transfer Agent Medallion Program (STAMP); (ii) the New York Stock Exchange
Medallion Program (MSP); (iii) the Stock Exchange Medallion Program (SEMP); or
(iv) such other guaranty program acceptable to the Trustee.

 

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR REGISTRATION
OF TRANSFER OF RESTRICTED SECURITIES

 

Re:          Warrant to purchase shares of Alion Science and Technology
Corporation (the “Securities”).

 

This certificate relates to Securities (check applicable box) owned in  (check
applicable box)

 

o book-entry or

o definitive form by

(the “Transferor”).

 

The Transferor has requested a Registrar or the Trustee to exchange or register
the transfer of such Securities.

 

In connection with such request and in respect of each such Security, the
Transferor does hereby certify that the transfer of such Security is being made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”) (check applicable box), or the transfer
or exchange, as the case may be, of such Security does not require registration
under the Securities Act because (check applicable box):

 

o

Such Security is being transferred pursuant to an effective registration
statement under the Securities Act.

 

 

o

Such Security is being acquired for the Transferor’s own account, without
transfer.

 

 

o

Such Security is being transferred to the Company or a Subsidiary (as defined in
the Indenture) of the Company.

 

 

o

Such Security is being transferred to a person the Transferor reasonably
believes is a “qualified institutional buyer” (as defined in Rule 144A or any
successor provision thereto (“Rule 144A”) under the Securities Act) that is
purchasing for its own account or for the account of a “qualified institutional
buyer”, in each case to whom notice has been given that the transfer is being
made in reliance on such Rule 144A, and in each case in reliance on Rule 144A.

 

 

o

Such Security is being transferred to a non-U.S. Person in an offshore
transaction in compliance with Rule 903 or 904 of Regulation S under the
Securities Act (or any successor thereto).

 

 

o

Such Security is being transferred to an Accredited Investor as defined in
Rule 501(a) of the

 

A-7

--------------------------------------------------------------------------------


 

 

Securities Act in a transaction exempt from registration under the Securities
Act.

 

 

o

Such Security is being transferred pursuant to and in compliance with an
exemption from the registration requirements of the Securities Act (other than
an exemption referred to above) and as a result of which such Security will,
upon such transfer, cease to be a “restricted security” within the meaning of
Rule 144 under the Securities Act.

 

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, and is aware
that the sale to it is being made in reliance on Rule 144A and acknowledges that
it has received such information regarding the Company as the undersigned has
requested pursuant to Rule 144A or has determined not to request such
information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

 

Dated:

 

 

 

 

 

Notice: To be executed by an executive officer

 

A-8

--------------------------------------------------------------------------------


 

SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY(2)

 

The following increases or decreases in this Global Security:

 

Date of
Exchange

 

Decrease in number
of Warrants in this
Global Security

 

Increase in number
of Warrants in this
Global Security

 

Number of
Warrants in
this Global
Warrant
Certificate
following
such change

 

Signature
of
authorized
officer of
Warrant
Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)           To be included only if the Warrant is in global form.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Stockholders’ Agreement

 

--------------------------------------------------------------------------------

 


 

EXECUTION VERSION

 

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

STOCKHOLDERS’ AGREEMENT

 

 

Dated as of August 18, 2014

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINITIONS; RULES OF CONSTRUCTION

1

SECTION 1.1.

Certain Definitions

1

SECTION 1.2.

Rules of Construction

7

 

 

 

ARTICLE II TRANSFERS OF SHARES

8

SECTION 2.1.

Restrictions on Transfers

8

SECTION 2.2.

Right of First Offer

9

SECTION 2.3.

Reserved

11

SECTION 2.4.

Reserved

11

SECTION 2.5.

Further Assurances

11

SECTION 2.6.

Sale Process

11

SECTION 2.7.

Reserved

11

SECTION 2.8.

Legend on Certificates

11

 

 

 

ARTICLE III ADDITIONAL AGREEMENTS

12

SECTION 3.1.

Reserved

12

SECTION 3.2.

Preemptive Rights

12

SECTION 3.3.

Confidentiality

14

SECTION 3.4.

Other Business Opportunities

15

 

 

 

ARTICLE IV MISCELLANEOUS

16

SECTION 4.1.

Survival of Agreement; Term

16

SECTION 4.2.

Notices

16

SECTION 4.3.

Binding Effect

17

SECTION 4.4.

Entire Agreement

17

SECTION 4.5.

Amendment

18

SECTION 4.6.

No Third Party Beneficiary

18

SECTION 4.7.

Additional Holders

18

SECTION 4.8.

Headings

18

SECTION 4.9.

Further Assurances

18

SECTION 4.10.

ESOP and ESOP Plan Documents

18

SECTION 4.11.

Governing Law; Consent to Jurisdiction and Service of Process

18

SECTION 4.12.

Injunctive Relief

19

SECTION 4.13.

Severability

19

SECTION 4.14.

Recapitalization, etc.

19

SECTION 4.15.

Counterparts

19

 

i

--------------------------------------------------------------------------------


 

STOCKHOLDERS’ AGREEMENT

 

This Stockholders’ Agreement (this “Agreement”) is made as of the 18th day of
August, 2014, by and among ALION SCIENCE AND TECHNOLOGY CORPORATION, a Delaware
corporation (the “Company”), the ESOP Trust (as defined in Section 1.1), and
each Person (as defined in Section 1.1) that hereafter becomes a Holder (as
defined in Section 1.1) and desires to be or is required by this Agreement or
another agreement to become a party hereto.

 

W I T N E S S E T H :

 

WHEREAS, on May 2, 2014, the Company, ASOF II Investments, LLC and Phoenix
Investment Adviser LLC entered into that certain amended and restated
refinancing support agreement, as further amended (the “Refinancing Agreement”),
which sets forth the terms and conditions of certain transactions related to the
Company;

 

WHEREAS, as of the date hereof, the ESOP Trust owns that number of shares of
common stock, par value $0.01 per share, of the Company (“Common Stock”) set
forth on Schedule I hereto, which constitutes all of the outstanding shares of
Common Stock;

 

WHEREAS, the Company and the ESOP Trust desire to enter into this Agreement to
govern certain rights of each, and to provide certain other rights and
obligations among them and certain future holders of Common Stock, including
Persons (as defined in Section 1.1) acquiring shares of Common Stock upon the
exercise of Warrants (as defined in Section 1.1).

 

NOW THEREFORE, in consideration of the mutual agreements, covenants and
provisions contained herein, and other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS; RULES OF CONSTRUCTION

 

SECTION 1.1.                                       Certain Definitions.  The
following terms shall have the definitions set forth below:

 

(a)                     “Accredited Investor” has the meaning set forth in
Rule 501 of Regulation D promulgated under the Securities Act or any successor
provision thereof.

 

(b)                     “Affiliate” means, with respect to any specified Person,
any other Person directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified Person.  For the purposes
of this definition, “control” when used with respect to any specified Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.  Notwithstanding the foregoing, the Supporting
Noteholders and their Affiliates shall not be deemed to be Affiliates of the
Company.

 

--------------------------------------------------------------------------------


 

(c)                      “Agreement” has the meaning set forth in the preamble
of this Agreement.

 

(d)                     “Applicable Law” means any federal state, local or
foreign law, statute, code, ordinance, rule or regulation (including rules and
regulations of self-regulatory organizations).

 

(e)                      “Beneficial Owner” when used with respect to any
security means a direct or indirect beneficial owner of such security within the
meaning of Rule 13d-3 under the Exchange Act, as in effect on and as interpreted
by the SEC through the date of this Agreement, and the terms (whether or not
capitalized) “Beneficially Own,” “Beneficially Owned” and “Beneficial Ownership”
shall have correlative meanings; provided, however, that any Person who at any
time Beneficially Owns any Convertible Securities (including the Warrants) shall
also be deemed to Beneficially Own the Shares or other securities underlying
such Convertible Securities whether or not such Convertible Securities then are,
or within 60 days will be, exercisable, exchangeable or convertible.

 

(f)                       “Board” means the board of directors of the Company.

 

(g)                      “Business Day” means any day other than a Saturday or
Sunday or a day on which banks are permitted to be closed for business in the
State of New York.

 

(h)                     “Common Equivalent Shares” means the Shares and any
other class or series of capital stock of the Company, whether or not
denominated as Shares, including any series of preferred stock.

 

(i)                         “Common Stock” has the meaning set forth in the
recitals to this Agreement.

 

(j)                        “Company” has the meaning set forth in the preamble
of this Agreement, or any other Person who becomes the issuer of Shares.

 

(k)                     “Company New Securities Notice” has the meaning set
forth in Section 3.2(b).

 

(l)                         “Company ROFO Period” has the meaning set forth in
Section 2.2(c).

 

(m)                 “Confidential Information” shall mean all business records,
customer lists, cost data, personnel data relating to the Company’s, or any of
its Subsidiaries’ or Affiliates’ employees, financial information with respect
to the Company’s business or any of its Subsidiaries’ or Affiliates’ business,
or any documents or information prepared by or for the Company or any of its
Subsidiaries or Affiliates for use in their business with the expectation that
the contents will not be disclosed to third parties and as to which reasonable
efforts are made to restrict circulation, including information of or relating
to trade secrets, information related to or connected with patent, copyright or
trademark applications, or other intellectual property rights proprietary to the
Company or any of its Subsidiaries or Affiliates.  “Confidential Information”
shall not include any information that (i) has become generally known to the
public other than as a result of a disclosure of the Confidential Information by
the recipient; (ii) has been disclosed to the recipient by a third party (other
than a Subsidiary,

 

2

--------------------------------------------------------------------------------


 

Affiliate, officer, employee, agent or representative of the Company) having
possession thereof and the right to make such disclosure; or (iii) was in the
recipient’s possession prior to the time of disclosure to the recipient by the
Company, which possession such recipient shall have the burden of proof to
demonstrate.

 

(n)                     “Convertible Securities” means any securities, warrants,
options or rights to acquire Common Equivalent Shares that, directly or
indirectly, are convertible into, exercisable or exchangeable for, or otherwise
represent the right to acquire receive or subscribe for, Common Equivalent
Shares, with or without payment of additional consideration in cash or property,
whether immediately or upon the occurrence of a specified date or a specified
event, the satisfaction of or failure to satisfy any condition or the happening
or failure to happen of any other contingency.

 

(o)                     “Designation Certificate” means the Certificate of
Designation, Powers, Preferences and Rights of the Series A Preferred Stock
filed with the Secretary of State of the State of Delaware on August 18, 2014
setting forth the powers, preferences, rights, qualifications, limitations and
restrictions of the Series A Preferred Stock.

 

(p)                     “ESOP” means the employee benefit plan entitled “The
Alion Science and Technology Corporation Employee Ownership, Savings and
Investment Plan” adopted and maintained by the Company and as in effect as of
the date hereof and as may be amended as required by a change in applicable law
after the date hereof, and, subject to the terms of the Designation Certificate,
any successor plan or other plan that is intended to constitute an employee
stock ownership plan within the meaning of Section 4975(e) of the United States
Tax Code.

 

(q)                     “ESOP Plan Documents” means collectively, the governing
agreements and other documents and instruments of the ESOP, in each case as in
effect as of the date hereof and as may be amended in a manner permitted by
Section 4.10 hereof.

 

(r)                        “ESOP Trust” means the trust entitled “Alion Science
and Technology Corporation Employee Ownership, Savings and Investment Trust” and
adopted and maintained by the Company pursuant to applicable ESOP Plan
Documents, as in effect as of the date hereof and as may be amended in a manner
permitted by Section 4.10 hereof, and, subject to the terms of the Designation
Certificate, any successor trust or other trust established in connection with
the ESOP.

 

(s)                       “ESOP Trustee” means State Street Bank and Trust
Company, the entity appointed as trustee pursuant to the terms of the ESOP for
the ESOP Trust.

 

(t)                        “Exchange Act” means the Securities Exchange Act of
1934, as amended, or any successor statute thereto, and the rules and
regulations of the SEC promulgated thereunder.

 

(u)                     “First Offer” has the meaning set forth in
Section 2.2(a).

 

3

--------------------------------------------------------------------------------


 

(v)                     “GAAP” means the generally accepted accounting
principles in the United States in effect from time to time, applied on a
consistent basis both as to classification of items and amounts.

 

(w)                   “Governmental Authority” means the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court or arbitrator, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank and whether public or private).

 

(x)                     “Holders” means the ESOP Trust and any other Person who
becomes a signatory to this Agreement by executing the Joinder Agreement.  The
term “Holder” means any one of the Holders and, in the case of a Holder who is a
natural person, also includes such Holder’s legal representatives, executors or
administrators when the context so requires.

 

(y)                     “Identified Person” has the meaning set forth in
Section 3.4(a).

 

(z)                      “Initiating ROFO Seller” has the meaning set forth in
Section 2.2(a).

 

(aa)              “Internal Revenue Service” means the United States Internal
Revenue Service or its successor.

 

(bb)              “Joinder Agreement” means an agreement in the form attached
hereto as Exhibit A.

 

(cc)                “New Securities” has the meaning set forth in
Section 3.2(a).

 

(dd)              “New Securities Acceptance Period” has the meaning set forth
in Section 3.2(b).

 

(ee)                “New Securities Sale Period” has the meaning set forth in
Section 3.2(c).

 

(ff)                  “Participant” has the meaning ascribed to such term in the
ESOP.

 

(gg)                “Participant Elective Deferral” means an “Elective Deferral”
as such term is defined in the ESOP.

 

(hh)              “Person” means an individual, partnership, corporation,
unincorporated organization, joint stock company, limited liability company,
trust, joint venture or other similar entity, or a governmental agency or
political subdivision thereof.

 

(ii)                      “Qualified Public Offering” means a bona fide public
offering of Shares that yields gross proceeds of $30,000,000.

 

(jj)                    “Reallocation Process” has the meaning set forth in
Section 2.2(b).

 

(kk)              “Reallotment Notice” has the meaning set forth in
Section 2.2(b).

 

4

--------------------------------------------------------------------------------


 

(ll)                      “Reallotment Period” has the meaning set forth in
Section 2.2(b).

 

(mm)      “Refinancing Agreement” has the meaning set forth in the recitals to
this Agreement.

 

(nn)              “Registrable Shares” means any Shares Beneficially Owned by a
Holder; provided, that such Shares shall cease to be Registrable Shares when
(i) such Shares have been effectively registered under Section 5 of the
Securities Act and disposed of pursuant to an effective Registration Statement,
(ii) such Shares have been sold to the public pursuant to Rule 144 under the
Securities Act (or any successor rule thereto) or (iii) such Shares cease to be
outstanding.

 

(oo)              “Registration Statement” means any registration statement
under the Securities Act that covers any of the Registrable Shares pursuant to
the provisions of this Agreement, including the related Prospectus, all
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments or supplements thereto, all
exhibits thereto and all documents incorporated by reference or deemed to be
incorporated by reference in such registration statement.  The term
“Registration Statement” shall also include any registration statement filed
pursuant to Rule 462(b) to register additional securities in connection with any
offering.

 

(pp)              “Rejected Reallotment Shares” has the meaning set forth in
Section 2.2(c).

 

(qq)              “Rejected ROFO Shares” has the meaning set forth in
Section 2.2(b).

 

(rr)                    “Relevant Corporate Opportunity” has the meaning set
forth in Section 3.4(a).

 

(ss)                  “Remaining ROFO Shares” has the meaning set forth in
Section 2.2(d).

 

(tt)                    “Requisite Holders” means a majority of the holders of
outstanding Shares (including the holders of the Warrants on an “as-converted”
basis); provided, however, that the Shares held by the ESOP Trust shall not be
counted for this purpose.

 

(uu)              “ROFO Initiation Notice” has the meaning set forth in
Section 2.2(a).

 

(vv)              “ROFO Notice” has the meaning set forth in Section 2.2(b).

 

(ww)          “ROFO Period” has the meaning set forth in Section 2.2(b).

 

(xx)              “ROFO Purchaser” means, with respect to any ROFO Sale, any
Person that is not an Affiliate of any Initiating ROFO Seller in such ROFO Sale.

 

(yy)              “ROFO Sale” has the meaning set forth in Section 2.2(a).

 

(zz)                “ROFO Sale Period” has the meaning set forth in
Section 2.2(d).

 

(aaa)       “ROFO Shares” has the meaning set forth in Section 2.2(a).

 

5

--------------------------------------------------------------------------------


 

(bbb)       “SEC” means the United States Securities and Exchange Commission, or
any other Federal agency at the time administering the Securities Act or the
Exchange Act.

 

(ccc)          “Securities Act” means the Securities Act of 1933, as amended, or
any successor statute thereto, and the rules and regulations of the SEC
promulgated thereunder.

 

(ddd)       “Series A Preferred Stock” means the shares of Series A Preferred
Stock of the Company to be issued to ASOF II Investments, LLC and JLP Credit
Opportunity Fund LP pursuant to the Designation Certificate.

 

(eee)          “Shares” means shares of Common Stock, any other shares of
capital stock or other securities of the Company into which the Shares shall be
reclassified or changed (including by reason of a merger, consolidation,
reorganization or recapitalization), and if the Company pays a dividend or makes
a distribution on the Shares in shares of capital stock or subdivides (or
combines) its outstanding Shares into a greater (or smaller) number of Shares,
such other securities to which a holder of a Share outstanding immediately prior
to such change, reclassification, exchange, dividend, distribution, subdivision
or combination would be entitled to receive.

 

(fff)             “Significant Person” means any Person that, together with its
Affiliates, Beneficially Owns in the aggregate more than five (5%) of the
outstanding Shares on a fully diluted basis; provided, that for the purposes of
Section 2.2, Significant Person must be an “accredited investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act or any successor
provision thereof.

 

(ggg)          “Spousal Acknowledgement” means an acknowledgement in the form
attached hereto as Exhibit B.

 

(hhh)       “Subsidiary” means any Person in which the Company, directly or
indirectly through Subsidiaries or otherwise, Beneficially Owns more than 50% of
either the equity interests in, or the voting control of, such Person.

 

(iii)                   “Supporting Noteholders” means ASOF II Investments, LLC,
a Delaware limited liability company and Phoenix Investment Adviser, LLC, a
Delaware limited liability company, on behalf of certain private funds and
accounts managed by it.

 

(jjj)                “Transaction Documents” has the meaning set forth in the
Refinancing Agreement.

 

(kkk)       “Transfer” means any transfer by way of sale, assignment, conveyance
or other disposition (including by merger, operation of law, bequest or pursuant
to any domestic relations order, whether voluntarily or involuntarily) and the
term “Transferred” shall have a correlative meaning; provided, however, that a
transaction that is a pledge, hypothecation, encumbrance or grant of a security
interest shall not be deemed to be a Transfer, but a foreclosure pursuant
thereto shall be deemed to be a Transfer.

 

(lll)                   “Warrant Agent” means Wilmington Trust, National
Association, or any successor Warrant Agent appointed in accordance with the
terms of the Warrant Agreement.

 

6

--------------------------------------------------------------------------------


 

(mmm)                                           “Warrant Agreement” means that
certain Warrant Agreement, dated as of the date hereof, by and between the
Company and the Warrant Agent.

 

(nnn)       “Warrant Holder” means any holder of a Warrant.

 

(ooo)       “Warrants” means the warrants issued pursuant to the Warrant
Agreement.

 

SECTION 1.2.                                       Rules of Construction. 
Unless the context otherwise requires:

 

(a)                     a capitalized term has the meaning assigned to it;

 

(b)                                 an accounting term not otherwise defined has
the meaning assigned to it in accordance with GAAP;

 

(c)                                  references in the singular or to “him,”
“her,” “it,” “itself” or other like references, and references in the plural or
the feminine or masculine reference, as the case may be, shall also, when the
context so requires, be deemed to include the plural or singular, or the
masculine or feminine reference, as the case may be;

 

(d)                                 references to Articles, Sections and
Exhibits shall refer to articles, sections and exhibits of this Agreement,
unless otherwise specified;

 

(e)                                  this Agreement shall be construed without
regard to any presumption or other rule requiring construction against the party
that drafted and caused this Agreement to be drafted;

 

(f)                                   all monetary figures shall be in United
States dollars unless otherwise specified;

 

(g)                                  references to “including” in this Agreement
shall mean “including, without limitation,” whether or not so specified;

 

(h)                                 the word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other theory extends and
such phrase shall not mean “if”;

 

(i)                         any time period specified in Articles II or III
shall be deemed to expire at 5:00 p.m., New York time, on the specified
expiration date; provided, that any time period not specified with Business Days
shall mean calendar days; and

 

(j)                        all cash payments shall be made in the currency of
the United States.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II

 

TRANSFERS OF SHARES

 

SECTION 2.1.                                       Restrictions on Transfers.

 

(a)                     Absent the written consent of the Board, no Holder shall
Transfer any Shares to any Person nor shall the Company issue, sell or otherwise
Transfer any Shares to any Person:

 

(i)                                     if such Transfer, issuance or sale
would, if effected, (A) violate any applicable securities or other laws,
(B) unless the Shares are registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, result in the Company having Holders of record exceeding in number
either (x) 2,000 or (y) 500 or more Persons who are not Accredited Investors or
(C) limit, impair or eliminate the Company’s net operating losses;

 

(ii)                                  if the transferee or the Person being
issued or sold the Shares is determined by the Board, in its good faith
judgment, to be a competitor, customer or supplier of the Company or any
Subsidiary and such Transfer would be adverse to the Company and its
Subsidiaries taken as a whole;

 

(iii)                               unless, except as otherwise set forth in
Section 2.1(b), the transferee or the Person to whom Shares are being issued or
sold the Shares (A) is a Holder or (B) becomes a Holder by (x) executing and
delivering to the Company a Joinder Agreement in the form attached hereto as
Exhibit A and (y) if such Person is a resident of a jurisdiction with a
community or marital property system, cause his or her spouse to execute a
Spousal Acknowledgement in the form attached hereto as Exhibit B; and

 

(iv)                              if such Transfer, issuance or sale would have
adverse regulatory consequences on the Company or any Subsidiary, including
(A) subjecting the Company or any Subsidiary to review or investigation
conducted by the Committee on Foreign Investment in the United States;
(B) requiring that the Company or any Subsidiary be deemed to be operating under
foreign ownership, control or influence within the meaning of the National
Industrial Security Program Operating Manual; (C) creating an actual or
potential organizational conflict of interest that cannot be mitigated; or
(D) subjecting the Company or any Subsidiary to suspension or debarment from
receiving contracts with the United States.

 

(b)                     The requirements of Section 2.1(a) shall not apply to
(i) a Transfer by the ESOP Trust of all of the outstanding Shares Beneficially
Owned by the ESOP Trust to a Person that is not an Affiliate of the Company, the
ESOP, the ESOP Trust or the ESOP Trustee or (ii) a Transfer by the ESOP Trust of
any Shares to a Participant; provided, however, that in the event of a Transfer
by the ESOP Trust of any Shares to a Participant, the Company shall request in
writing the Participant to execute and deliver to the Company a Joinder
Agreement.

 

Any Transfer or purported Transfer of Shares that is not in compliance with the
provisions of this Article II shall be void and shall not be recognized by the
Company.

 

8

--------------------------------------------------------------------------------


 

SECTION 2.2.                                       Right of First Offer.

 

(a)                     If any Holder or group of Holders acting in concert
(each or collectively, as the case may be, the “Initiating ROFO Seller”)
proposes to Transfer to any ROFO Purchaser any Shares, in a single transaction
or a series of related transactions (a “ROFO Sale”), then the Initiating ROFO
Seller shall first furnish a written notice (the “ROFO Initiation Notice”) to
the Company and the Warrant Agent.  The ROFO Initiation Notice shall state the
number and type of Shares the Initiating ROFO Seller intends to Transfer (the
“ROFO Shares”), the proposed minimum cash purchase price therefor and a summary
of the other terms of the proposed ROFO Sale.  The Company shall promptly, but
in no event later than five (5) Business Days, following receipt of the ROFO
Initiation Notice provide such ROFO Initiation Notice to each Significant Person
who is a Holder.

 

(b)                     Each Significant Person shall have the right, for a
period of twenty-two (22) Business Days after receipt by the Warrant Agent of
the ROFO Initiation Notice (the “ROFO Period”), to agree to purchase up to its
pro rata share of the ROFO Shares at the proposed minimum purchase price and on
the other terms set forth in the ROFO Initiation Notice (the “First Offer”). 
Such right shall be exercised by delivering a written notice (the “ROFO Notice”)
to the Company and the Initiating ROFO Seller within the ROFO Period specifying
the number of ROFO Shares that such Significant Person agrees to purchase.  If
any Significant Person does not accept all or any part of its pro rata share of
the ROFO Shares (the “Rejected ROFO Shares”), then, upon the expiration of the
ROFO Period (or such earlier time period that all Significant Persons have
delivered a ROFO Notice and there are Rejected ROFO Shares), all of the
Significant Persons that accepted the First Offer in full shall have the right,
for a period of five (5) Business Days following the date on which the Company
provides notice (the “ROFO Period Expiration Notice”) to such Significant
Persons that the ROFO Period has expired (or that all Significant Persons have
delivered a ROFO Notice and there are Rejected ROFO Shares) (the “Reallotment
Period”), to agree to purchase any or all of the Rejected ROFO Shares at the
minimum purchase price and on the other terms stated in the ROFO Initiation
Notice.  Such right shall be exercised by delivering a written notice to the
Company and the Initiating ROFO Seller within the Reallotment Period specifying
the number of Rejected ROFO Shares that such Significant Person agrees to
purchase (the “Reallotment Notice”).  The Company shall promptly, but in no
event later than two (2) Business Days, following expiration of the ROFO Period
(or such earlier time that all Significant Persons have delivered a ROFO Notice
and there are Rejected ROFO Shares) provide the ROFO Period Expiration Notice to
all Significant Persons who have accepted the First Offer.  If the number of
Rejected ROFO Shares accepted exceeds the number of Rejected ROFO Shares, then
the Rejected ROFO Shares to be purchased shall be allocated pro rata among the
Significant Persons who have delivered a Reallotment Notice, with no Significant
Person being required to purchase more Shares than it has agreed to purchase
(the “Reallocation Process”).

 

(c)                      If either no Significant Person accepts the First Offer
or not all of the ROFO Shares are accepted pursuant to the First Offer and the
Significant Persons do not accept all of the Rejected ROFO Shares (the “Rejected
Reallotment Shares”), then, upon the expiration of (i) the ROFO Period, if no
Significant Person accepts the First Offer or (ii) the Reallotment Period (or
such earlier time that all Significant Persons have delivered a Reallotment
Notice and there are Rejected Reallotment Shares) if not all of the ROFO Shares

 

9

--------------------------------------------------------------------------------


 

are accepted pursuant to the First Offer, the Company shall have the right, for
a period of seven (7) Business Days (the “Company ROFO Period”), to agree to
purchase the ROFO Shares or the Rejected Reallotment Shares, as the case may be,
at the proposed minimum purchase price and on the other terms stated in the ROFO
Initiation Notice.  Such right shall be exercised by delivering a written notice
to the Initiating ROFO Seller, the Warrant Agent and each Significant Person who
is a Holder within the Company ROFO Period specifying the number of ROFO Shares
or Rejected Reallotment Shares, as the case may be, that the Company agrees to
purchase.

 

(d)                     If effective acceptances are not received pursuant to
Section 2.2(b) or 2.2(c) with respect to all of the ROFO Shares, then the
Initiating ROFO Seller may Transfer to a ROFO Purchaser all of the ROFO Shares
not so accepted (the “Remaining ROFO Shares”), at a price not less than the
proposed minimum purchase price, and on terms not more favorable to the ROFO
Purchaser than the other terms stated in the ROFO Initiation Notice; provided,
that (i) such Transfer takes place within sixty (60) Business Days after the
expiration of the Company ROFO Period (the “ROFO Sale Period”) and (ii) if the
consideration to be paid in exchange for the Remaining ROFO Shares by a ROFO
Purchaser pursuant to this Section 2.2(d) consists of or includes any
consideration other than cash, the Initiating ROFO Seller must provide to the
Company and the Warrant Agent an appraisal of the non-cash consideration (as
determined by a nationally recognized investment bank selected by the Board),
providing that the non-cash consideration has a value that, when added with the
cash consideration to be paid for the Remaining ROFO Shares, is at least equal
to the minimum purchase price set forth in the ROFO Initiation Notice.  The
Company shall promptly, but in no event later than five (5) Business Days
following receipt of such appraisal, deliver such appraisal to all Holders who
are Significant Persons.  If all or any part of the Remaining ROFO Shares are
not Transferred by the Initiating ROFO Seller during the ROFO Sale Period, the
right of the Initiating ROFO Seller to Transfer any such Remaining ROFO Shares
shall expire and the obligations of this Section 2.2 with respect to such
Remaining ROFO Shares shall be reinstated.

 

(e)                      The acceptance by any Significant Person or the Company
of any offer to purchase ROFO Shares contemplated by this Section 2.2 shall be
irrevocable, and the Significant Person or the Company delivering written notice
of its acceptance thereof shall be bound by, and obligated to purchase the
number of ROFO Shares specified in, such written notice at the minimum purchase
price and the other terms set forth in the ROFO Initiation Notice.  For the
avoidance of doubt, the failure of a Significant Person or the Company to timely
accept any offer contemplated by this Section 2.2 shall be deemed a rejection of
such offer.

 

(f)                       The consummation of the sales contemplated by clause
(b) and (c) of this Section 2.2 shall take place at 10:00 a.m. local time at the
offices of the Company on the thirtieth (30th) Business Day after the expiration
of the ROFO Period (if all of the ROFO Shares are accepted pursuant to the First
Offer), the Reallotment Period (if all of the Rejected ROFO Shares are accepted
during the Reallotment Period) or the Company ROFO Period (if not all of the
ROFO Shares are accepted pursuant to the First Offer and not all of the Rejected
ROFO Shares are accepted during the Reallotment Period), or such other date as
mutually agreed to by the parties to the sales contemplated by clause (b) and
(c) of this Section 2.2, at

 

10

--------------------------------------------------------------------------------


 

which time each participating Significant Person or the Company, as applicable,
shall deliver the appropriate consideration to the Initiating ROFO Seller (by
check or wire transfer in accordance with instructions included in the ROFO
Initiation Notice), and the Initiating ROFO Seller shall deliver to each
participating Significant Person or the Company, as applicable, the certificates
(if certificated) representing the ROFO Shares being sold, in each case, duly
endorsed, or with stock (or equivalent) powers duly endorsed, free and clear of
any liens, claims and encumbrances whatsoever (except those imposed by this
Agreement and federal and any applicable state securities laws generally), with
any stock (or equivalent) transfer tax stamps affixed, or other appropriate
transfer instruments and documents of Transfer as the Significant Person or the
Company, as applicable, shall reasonably request.

 

(g)                      For purposes of this Section 2.2, the “pro rata share”
of a Significant Person shall mean the product of: (i) the number of ROFO Shares
or the Rejected ROFO Shares, as the case may be, multiplied by (ii) a fraction,
the numerator of which is equal to the number of Shares Beneficially Owned by
such Significant Person and the denominator of which is equal to the aggregate
number of Shares Beneficially Owned by all Significant Persons permitted to
participate in the First Offer or the Reallocation Process.

 

SECTION 2.3.                                       Reserved.

 

SECTION 2.4.                                       Reserved.

 

SECTION 2.5.                                       Further Assurances. Each
initiating ROFO Seller shall take, or cause to be taken, all such actions as may
be necessary or reasonably desirable in order to expeditiously consummate each
sale contemplated by clause (b) and (c) of Section 2.2 and any related
transactions, including (i) executing, acknowledging and delivering any required
consents, assignments, waivers and other documents and instruments; (ii) filing
any required applications, reports, returns, filings and other documents and
instruments with applicable Governmental Authorities; and (iii) reasonably
cooperating with each Significant Person and the Company in such sale.

 

SECTION 2.6.                                       Sale Process.  The Initiating
ROFO Seller(s) in any ROFO Sale shall, in its sole discretion, decide the terms
and conditions of such ROFO Sale and whether or not to pursue, consummate,
postpone or abandon such ROFO Sale.  No Initiating ROFO Seller or its Affiliates
shall have any liability to any other Holder arising from, relating to, or in
connection with the terms and conditions of any ROFO Sale or the pursuit,
consummation, postponement, or abandonment of such ROFO Sale, except to the
extent that such Initiating ROFO Seller shall have failed to comply with the
provisions of this Article II.

 

SECTION 2.7.                                       Reserved.

 

SECTION 2.8.                                       Legend on Certificates.  Each
outstanding certificate representing Shares that are subject to this Agreement,
if any, shall bear a legend, among others, reading substantially as follows:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VARIOUS
CONDITIONS, INCLUDING CERTAIN RESTRICTIONS ON SALE, ENCUMBRANCE AND TRANSFER, AS
SET FORTH IN THE

 

11

--------------------------------------------------------------------------------


 

STOCKHOLDERS’ AGREEMENT, DATED AUGUST 18, 2014 (AS IT MAY BE AMENDED OR RESTATED
FROM TIME TO TIME, THE “STOCKHOLDERS’ AGREEMENT”).  NO REGISTRATION OR TRANSFER
OF THESE SHARES WILL BE MADE ON THE BOOKS OF ALION SCIENCE AND TECHNOLOGY
CORPORATION (THE “CORPORATION”) UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE
BEEN COMPLIED WITH IN THE REASONABLE JUDGEMENT OF THE CORPORATION.  THE
CORPORATION WILL FURNISH, UPON WRITTEN REQUEST AND WITHOUT CHARGE TO THE HOLDER
OF RECORD OF THIS CERTIFICATE, A COPY OF THE STOCKHOLDERS’ AGREEMENT CONTAINING
THE ABOVE-REFERENCED RESTRICTIONS ON TRANSFERS OF STOCK TO THE CORPORATION AT
ITS PRINCIPAL PLACE OF BUSINESS.

 

ARTICLE III

 

ADDITIONAL AGREEMENTS

 

SECTION 3.1.                                       Reserved.

 

SECTION 3.2.                                       Preemptive Rights.  In the
event that the Company proposes to sell or otherwise issue New Securities that
vote with the Common Stock for the election of directors generally, each Holder
shall have the right to acquire up to that number or amount of such New
Securities, at the price and upon substantially the same terms and conditions as
such New Securities are to be sold or otherwise issued by the Company, as shall
enable such Holder to maintain the percentage of voting power for the election
of directors generally with the Common Stock of such Holder immediately prior to
such sale or other issuance of New Securities (assuming the conversion into,
exercise or exchange of all Convertible Securities in accordance with their
terms).  In the event that the Company proposes to sell or otherwise issue New
Securities that do not vote with the Common Stock for the election of directors
generally, each Holder shall have the right to acquire up to that number or
amount of such New Securities, at the price and upon substantially the same
terms and conditions as such New Securities to be sold or otherwise issued by
the Company, equal to the product of (i) the number or amount of such New
Securities being sold or otherwise issued times (ii) the percentage of voting
power for the election of directors generally with the Common Stock of such
Holder immediately prior to such sale or other issuance of such New Securities
(assuming the conversion, exercise or exchange of all Convertible Securities in
accordance with their terms).

 

(a)                     For purposes of this Section 3.2, “New Securities” means
any Common Equivalent Shares, including any such securities issued by the
Company in connection with the ESOP.

 

(b)                     In the event that the Company proposes to undertake an
issuance or sale of New Securities, the Company shall give each Holder and the
Warrant Agent written notice (the “Company New Securities Notice”) of its
intention, stating (i) the type of New Securities, (ii)

 

12

--------------------------------------------------------------------------------


 

the purchase price, number and general terms upon which the Company proposes to
issue or sell such New Securities and (iii) the estimated or actual closing
date, as applicable, of the sale or issuance of New Securities.  The Company New
Securities Notice shall be given to each Holder and the Warrant Agent (x) in the
case of sales or issuances of New Securities other than in connection with
Participant Elective Deferrals, at least twenty (20) Business Days prior to the
first closing of the proposed sale or issuance or (y) in the case of issuances
of New Securities in connection with Participant Elective Deferrals, within ten
(10) Business Days following the first issuance of such New Securities.  Each
Holder shall have the right, for a period of thirty (30) Business Days after
receipt of the Company New Securities Notice (the “New Securities Acceptance
Period”), to agree to purchase up to its pro rata share of such New Securities
at the purchase price and on the terms stated in the Company New Securities
Notice.  Such acceptance shall be made by delivering a written notice to the
Company, the ESOP Trust and the Warrant Agent within the New Securities
Acceptance Period specifying the number of New Securities that such Holder shall
purchase.  For purposes of this Section 3.2, the “pro rata share” of a Holder
shall mean the number or amount of New Securities which shall enable such Holder
to maintain, assuming the conversion of all Convertible Securities in accordance
with their terms, the percentage equity interest of such Holder in the Company
immediately prior to such sale or other issuance of New Securities.  If at the
time there are any Holders other than the ESOP, the Company shall include in any
filings with the SEC on Form 8-K regarding an issuance or sale of New Securities
in connection with Participant Elective Deferrals a disclosure that such sale or
issuance is subject to the provisions of this SECTION 3.2 and that Holders have
the rights set forth herein.

 

(c)                      In the event the Company delivers the Company New
Securities Notice in accordance with Section 3.2(b), the Company shall have a
period of sixty (60) Business Days (the “New Securities Sale Period”) from the
date of the first closing or issuance specified in the Company New Securities
Notice to sell to third parties all such New Securities not purchased by Holders
pursuant to this Section 3.2 at a price and upon general terms no more favorable
to the purchasers thereof than the price and terms specified in the Company New
Securities Notice, and such purchasers shall agree in writing to be bound by the
terms and conditions of this Agreement as provided in Section 2.1(a)(iii).  In
the event the Company has not sold all such New Securities within the New
Securities Sale Period, then the Company shall not thereafter issue or sell any
New Securities without first offering such New Securities to the Holders in
accordance with this Section 3.2.

 

(d)                     If the purchase price in connection with any issuance or
sale of New Securities contemplated by this Section 3.2 includes consideration
other than cash, then the Holders exercising their preemptive rights pursuant to
this Section 3.2 shall pay to the Company, in lieu of paying such non-cash
consideration, an amount in cash equal to the fair market value of such non-cash
consideration as of the date such non-cash consideration would have been
delivered in exchange for such New Securities, as determined by a nationally
recognized investment bank selected by the Company and acceptable to the
Requisite Holders.

 

(e)                      The closing of any issuance or sale of New Securities
pursuant to this Section 3.2 shall take place at such time and place as
specified in the Company New Securities Notice.  At the closing of such issuance
or sale, the Company shall issue and deliver to each Holder, if such securities
are certificated, stock certificates (or, if applicable, executed

 

13

--------------------------------------------------------------------------------


 

agreements) representing that number of fully paid and nonassessable New
Securities that each Holder has purchased pursuant to this Section 3.2 free and
clear of any liens or encumbrances, and, if such securities are uncertificated
(and are permitted to be uncertificated under Applicable Law), deliver such
uncertificated securities free and clear of any liens or encumbrances, and each
such Holder shall pay to the Company by wire transfer of immediately available
funds the aggregate consideration for such New Securities.  Notwithstanding the
foregoing or anything in this Section 3.2 to the contrary, to the extent the New
Securities are not being sold pursuant to a Registration Statement, the Company
shall not be required to sell any New Securities to a Holder unless an exemption
from the registration requirements of the Securities Act is available without
additional expense to the Company.

 

SECTION 3.3.                                       Confidentiality.  Each Holder
hereby agrees that it will keep strictly confidential and will not disclose,
divulge or use for any purpose, other than to hold, vote, dispose and monitor
its existing investment in the Company, any Confidential Information; provided,
that the Persons to whom such disclosure is made shall treat it as they do their
own Confidential Information and in no event may a Holder make any such
disclosure to any competitor, customer or supplier of the Company; and provided,
further, that a Holder may disclose (on a confidential basis) Confidential
Information (a) to its attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with its holding, voting, disposition and monitoring of its existing investment
in the Company (and to whom the confidential nature of the information is
disclosed), (b) to any Affiliate, or to any director, officer, employee,
partner, member or regulator of such Holder or Affiliate in the ordinary course
of business, to the extent necessary to hold, vote, dispose and monitor its
existing investment in the Company (and to whom the confidential nature of the
information is disclosed), (c) to a potential transferee, to the extent
necessary to consummate a Transfer that is consistent with this Agreement of all
or a portion of its investment to such transferee and with whom the Holder has
entered into a confidentiality agreement (with the Company as a third party
beneficiary) with confidentiality provisions substantially similar to this
Section 3.3, (d) to current Holders who are bound by this Section 3.3, or (e) as
may otherwise be required by Applicable Law or judicial or administrative
process, if such Holder, to the extent permitted by Applicable Law and
practicable under the circumstances, notifies the Company sufficiently in
advance to permit the Company to seek an appropriate protective order or take
other protective measures, agrees to disclose only that portion of the
Confidential Information which it reasonably believes it is required to disclose
to comply with such Applicable Law or judicial or administrative process, agrees
to take, at the Company’s expense, all reasonable steps requested by the Company
to minimize the extent of any such required disclosure and, to the extent
practicable, await the final outcome of any motion for a protective order that
the Company may file before disclosing any Confidential Information.  The acts
and omissions of any Person to whom such Holder may disclose Confidential
Information pursuant to (i) clauses “(a)” and “(b)” of the preceding sentence
which, if performed or omitted by such Holder would have breached such Holder’s
obligations under this Section 3.3, shall be attributable to such Holder as a
breach of this Section 3.3 for purposes of determining such Holder’s compliance
with this Section 3.3, unless such Person and the Company have entered into a
confidentiality agreement between them that is consistent with the terms of this
Section 3.3 in which case the acts and omissions of such Person shall not be
attributable to such Holder, and (ii) clauses “(c)”, “(d)” and “(e)” of the
preceding sentence shall not be attributable to such Holder for purposes of such
Holder’s compliance with this Section 3.3; provided, that that the Company
acknowledges that Holders

 

14

--------------------------------------------------------------------------------


 

may, without disclosing any Confidential Information, advise accounts and funds
with respect to investments in entities engaged in businesses similar to those
conducted by the Company and that the Confidential Information may influence
such Holders’ views on investments in entities engaged in businesses similar to
those conducted by the Company or in entities in other businesses or
industries.  The Company makes no warranty, either express or implied,
concerning the Confidential Information.  All copies or reproductions of
Confidential Information shall remain the sole property of the Company and shall
be subject to the restrictions on use, disclosure and transfer described above. 
If any Holder who is a recipient of Confidential Information ceases to be a
holder of the Common Stock, upon request by the Company such recipient shall
pursuant to Company instructions as soon as practicable either:

 

(a)                     return all originals, copies and reproductions of the
Confidential Information to the Company; or

 

(b)                     destroy all such originals, copies and reproductions,
and shall not retain any copies or reproductions thereof in its possession. 
Upon request by the Company, the recipient shall provide to the Company written
confirmation that it has not retained any originals, copies or reproductions of
Confidential Information.  The obligations under the previous two sentences not
to retain any originals, copies or reproductions of Confidential Information
shall be subject to the following: (i) such Holder may retain originals, copies
and reproductions in accordance with the policies and procedures implemented by
such Holder to retain such Confidential Information in order to comply with
Applicable Law, (ii) such Holder shall not be obligated to return, destroy or
expunge Confidential Information maintained in the ordinary course of such
Holder’s business in accordance with its records retention policies, legal and
regulatory compliance, due diligence, security and/or disaster recovery
procedures, and (iii) such Holder shall only be required to expunge such
Confidential Information from any computer, electronic storage mechanism, word
processor or other device containing such information to the extent commercially
practicable.

 

SECTION 3.4.                                       Other Business Opportunities.

 

(a)                     No Holders nor any of their respective Affiliates, other
than the ESOP Trust or any officer or employee of the Company or any of its
Subsidiaries (collectively, the “Identified Persons” and, individually, an
“Identified Person”), shall, to the fullest extent permitted by law, have any
duty to refrain from directly or indirectly (i) engaging in the same or similar
business activities or lines of business in which the Company or any Subsidiary
is engaged or proposes to engage or (ii) otherwise competing with the Company or
any Subsidiary, and, to the fullest extent permitted by law, no Identified
Person shall be liable to the Company or its equity holders or to any Subsidiary
of the Company for breach of any fiduciary duty solely by reason of the fact
that such Identified Person engages in any such activities.  To the fullest
extent permitted by law, the Company hereby renounces any interest or expectancy
in, or right to be offered an opportunity to participate in, any potential
matter, transaction or interest that is presented to, or acquired, developed or
created by an Identified Person which may be a corporate opportunity for an
Identified Person and the Company or any Subsidiary (a “Relevant Corporate
Opportunity”), except as provided in Section 3.4(b).  Subject to Section 3.4(b),
in the event that any Identified Person acquires knowledge of a Relevant
Corporate Opportunity, such Identified Person shall, to the fullest extent
permitted by

 

15

--------------------------------------------------------------------------------


 

law, have no duty to communicate or offer such Relevant Corporate Opportunity to
the Company or any Subsidiary and, to the fullest extent permitted by law, shall
not be liable to the Company or its equity holders or to any Subsidiary of the
Company for breach of any fiduciary duty as a stockholder, director of the
Company solely by reason of the fact that such Identified Person pursues or
acquires such Relevant Corporate Opportunity for itself or offers or directs
such Relevant Corporate Opportunity to another Person.  To the fullest extent
permitted by law, the Company hereby waives any claim against any Identified
Person, and agrees to indemnify all Identified Persons against any claim, that
is based on fiduciary duties, the corporate opportunity doctrine or any other
legal theory which could in any way limit any Identified Person from pursuing or
engaging in any Relevant Corporate Opportunity.

 

(b)                     The Company does not renounce its interest in any
Relevant Corporate Opportunity presented to any Holder if such Relevant
Corporate Opportunity is expressly presented to such person solely in his or her
capacity as a member of the Board of the Company, and the provisions of
Section 3.4(a) shall not apply to any such Relevant Corporate Opportunity.

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.1.                                       Survival of Agreement; Term. 
This Agreement shall terminate upon a Qualified Public Offering.

 

SECTION 4.2.                                       Notices.  All notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given on the date received
by the party to be notified as set forth below if (i) personally delivered,
(ii) delivered by facsimile transmission with written confirmation and a copy
sent by overnight courier, (iii) mailed by certified or registered mail, postage
prepaid and return receipt requested, or (iv) deposited with a national
overnight delivery service, postage prepaid and with next Business Day delivery
guaranteed; in each case, as follows:

 

(a)                     in the case of any Holder not an initial signatory to
this Agreement, to such Holder at its address set forth on the Joinder Agreement
executed by such Holder;

 

(b)                     in the case of the Company, to:

 

Alion Science and Technology Corporation

1750 Tysons Boulevard

Suite 1300

McLean, VA 22102

Attention:    Kevin Boyle, Esq., General Counsel

Facsimile:  (703) 734-6901
Email: kboyle@alionscience.com

 

with a copy (which shall not constitute notice) to:

 

Holland & Knight LLP

 

16

--------------------------------------------------------------------------------


 

1600 Tysons Boulevard

McLean, VA 22102

Facsimile: (703) 720-8610

Attn: David S. Cole, Esq.

 

(c)                      in the case of the ESOP Trust, to:

 

Alion Science and Technology Corporation Employee Ownership, Savings and
Investment Trust

c/o State Street Bank and Trust Company, as Trustee of the ESOP

One Lincoln Street

State Street Financial Center

Boston, Massachusetts 02111

Attention: Monet Ewing

Facsimile: (617) 946-9434

Email: monet.ewing@ssga.com

 

with a copy (which shall not constitute notice) to:

 

K&L Gates LLP

K&L Gates Center

210 Sixth Avenue

Pittsburgh, PA 15222-2613

Facsimile: (412) 355-6501

Attn: Charles R. Smith, Esq.

 

Such notice information may be changed by notice to the other Parties in
accordance with this Section 4.2.

 

SECTION 4.3.                                       Binding Effect.  This
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.

 

SECTION 4.4.                                       Entire Agreement.  This
Agreement (together with the documents attached as exhibits hereto and any
documents or agreements specifically contemplated hereby) supersedes all prior
discussions and agreements among any of the parties hereto (and their
Affiliates) with respect to the subject matter hereof and contains the entire
understanding of the parties with respect to the subject matter hereof.

 

17

--------------------------------------------------------------------------------


 

SECTION 4.5.                                       Amendment and Waiver.  This
Agreement may be amended, supplemented or modified only by a written instrument
duly executed by or on behalf of the Requisite Holders and the ESOP Trust, and,
in the case of Section 2.2 and this Section 4.5, the Required Warrant Holders
(as defined in the Warrant Agreement).  Notwithstanding the foregoing, any
provision of this Agreement may be waived on behalf of any or all Holders with
the approval of the Requisite Holders.

 

SECTION 4.6.                                       No Third Party Beneficiary. 
The terms and provisions of this Agreement are intended solely for the benefit
of each party hereto and its successors and permitted assigns, and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
Person; provided, however, that each Warrant Holder shall be an express third
party beneficiary of this Agreement and shall be entitled to enforce the
provisions of this Agreement applicable to such Warrant Holder.

 

SECTION 4.7.                                       Additional Holders.  In
connection with the sale or issuance of any additional Common Equivalent Shares
or Convertible Securities, the Company shall require the recipient of such
securities, if such recipient is not a Holder, to execute the Joinder Agreement
as a condition to being sold or issued such Common Equivalent Shares or
Convertible Securities.

 

SECTION 4.8.                                       Headings.  The headings of
the various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.

 

SECTION 4.9.                                       Further Assurances.  Each
Holder shall execute and deliver all documents, provide all information, and
take or refrain from taking such actions as may be reasonably necessary or
appropriate to achieve the purposes of this Agreement.

 

SECTION 4.10.                                ESOP and ESOP Plan Documents. 
Neither the Company nor the ESOP Trust shall amend, supplement, restate or
otherwise modify or alter the ESOP or the ESOP Plan Documents unless such
amendment, supplement, restatement, modification or alteration (x) is not
inconsistent with the terms of this Agreement and the other Transaction
Documents or (y) is required by Applicable Law or Internal Revenue Service
guidance or procedures; provided, however, that to the extent any amendment,
supplement, restatement, modification or alteration of the ESOP or the ESOP Plan
Documents required by Applicable Law results in the ESOP or the ESOP Plan
Documents being inconsistent with the terms of this Agreement or any of the
Transaction Documents, the Company and the ESOP Trust agree that they will use
commercially reasonable efforts to minimize or eliminate such inconsistency, to
the fullest extent permitted by Applicable Law.

 

SECTION 4.11.                                Governing Law; Consent to
Jurisdiction and Service of Process.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, applicable to a
contract executed and performed in such State, without giving effect to its
conflicts of law doctrines that would require the application of the law of
another jurisdiction.  Each party hereby submits to the exclusive jurisdiction
of the United States District Court located in New Castle County, Delaware or
any court of the State of Delaware and any judicial proceeding brought against
any of the parties on any dispute arising out of this

 

18

--------------------------------------------------------------------------------


 

Agreement or any matter related hereto shall be brought in such courts.  Each
party hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may have or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  Each party
hereby consents to process being served in any such proceeding by the mailing of
a copy thereof by registered or certified mail, postage prepaid, to the address
specified in Section 4.2, or in any other manner permitted by law.  EACH PARTY
HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.

 

SECTION 4.12.                                Injunctive Relief.  It is hereby
agreed and acknowledged that it will be impossible to measure in money the
damages that would be suffered if the parties to this Agreement fail to comply
with any of the obligations imposed on them by this Agreement and that in the
event of any such failure, an aggrieved Person will be irreparably damaged and
will not have an adequate remedy at law.  Any such Person shall, therefore, be
entitled to injunctive relief, including specific performance, to enforce such
obligations, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.  The parties hereby waive, and cause
their respective representatives to waive, any requirement for the securing or
posting of any bond in connection with any action brought for injunctive relief
hereunder.

 

SECTION 4.13.                                Severability.  The invalidity or
unenforceability of any provisions of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

 

SECTION 4.14.                                Recapitalization, etc.  In the
event that any capital stock or other securities are issued in respect of, in
exchange for, or in substitution of, the Shares by reason of any reorganization,
recapitalization, reclassification, merger, consolidation, spin-off, partial or
complete liquidation, stock dividend, split-up, sale of assets, distribution to
stockholders or combination of Shares or any other change in the Company’s
capital structure, appropriate adjustments shall be made to the provisions of
this Agreement so as to fairly and equitably preserve, as far as practicable,
the original rights and obligations of the parties hereto and the holders of
Warrants under this Agreement.

 

SECTION 4.15.                                Counterparts.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

[The remainder of this page intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

 

 

 

by

/s/ Barry Broadus

 

 

Name:

Barry Broadus

 

 

Title:

Chief Financial Officer

 

 

 

STATE STREET BANK AND TRUST COMPANY, as ESOP Trustee on behalf of the ESOP
Trust,

 

 

 

by

/s/ Monet Ewing

 

 

Name:

Monet Ewing

 

 

Title:

Vice President

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Capitalization Table

 

Stockholder Name

 

Number of Shares of Common Stock

 

 

 

 

 

Alion Science and Technology Corporation

Employee Ownership, Savings and Investment Trust

c/o State Street Bank and Trust Company, as Trustee of the ESOP

One Lincoln Street

State Street Financial Center

Boston, Massachusetts 02111

 

7,543,737

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

JOINDER AGREEMENT

 

Reference is hereby made to the Stockholders’ Agreement, dated as of August 18,
2014 (as the same has been and may be amended, amended and restated,
supplemented or modified from time to time, the “Stockholders’ Agreement”),
among Alion Science and Technology Corporation, a Delaware corporation (the
“Company”), and each of the holders of the Company whose name appears on the
signature pages thereto or who have executed the Joinder Agreement.

 

By executing this Joinder Agreement, the undersigned signatory agrees to become
a party to and to be bound by the terms and provisions of the Stockholders’
Agreement as a Holder (as defined in the Stockholders’ Agreement) and to have
the rights and be subject to the restrictions, conditions and obligations of a
Holder set forth in the Stockholders’ Agreement.  This Joinder Agreement shall
take effect and shall become a part of said Stockholders’ Agreement as of the
date this Joinder Agreement is acknowledged and accepted by the Company.

 

 

[NAME OF NEW HOLDER]

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

Acknowledged and accepted on this [·] day of [·], [·] by:

 

Alion Science and Technology Corporation

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

SPOUSAL ACKNOWLEDGEMENT

 

The undersigned is fully aware of, understands and fully consents and agrees to
the provisions of the Stockholders’ Agreement, dated as of August 18, 2014 (as
the same has been and may be amended, amended and restated, supplemented or
modified from time to time, the “Stockholders’ Agreement”), among Alion Science
and Technology Corporation, a Delaware corporation (the “Company”), and each of
the holders of the Company whose name appears on the signature pages thereto or
who have executed the Joinder Agreement, and its binding effect upon any
community property interests or similar marital property interests in the Shares
the undersigned may now or hereafter own, and agrees that the termination of the
undersigned’s marital relationship with any Holder for any reason shall not have
the effect of removing any Shares otherwise subject to this Agreement from the
terms of this Agreement and that the undersigned’s awareness, understanding,
consent and agreement are evidenced by the execution hereof.

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Election to Purchase Shares of Common Stock

 

--------------------------------------------------------------------------------


 

FORM OF ELECTION TO PURCHASE SHARES OF COMMON STOCK
(to be executed only upon exercise of Warrants)

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

The undersigned hereby irrevocably elects to exercise Warrants to acquire
                     shares of Common Stock, par value $0.01 per share, of ALION
SCIENCE AND TECHNOLOGY CORPORATION, at an exercise price per share of Common
Stock of $0.01, and otherwise on the terms and conditions specified in the
within Warrant Certificate and the Warrant Agreement therein referred to,
surrenders this Warrant Certificate and all right, title and interest therein to
ALION SCIENCE AND TECHNOLOGY CORPORATION and directs that the shares of Common
Stock deliverable upon the exercise of such Warrants be registered or placed in
the name and at the address specified below and delivered thereto.  The Holder
intends that payment of the Exercise Price shall be made as (check one):

 

o                                    “Cash Exercise”

 

o                                    “Cashless Exercise”

 

If the Holder has elected a Cash Exercise, the Holder shall pay the sum of
$                       to the Company in accordance with the terms of the
Warrant Agreement.  Following this exercise, the Warrant shall be exercisable to
purchase a total of                          shares of Common Stock.

 

The undersigned hereby acknowledges the restrictions on transfer of the Common
Stock as set forth fully in the Warrant Agreement.  By accepting delivery of the
Common Stock, any transferee shall be deemed to have agreed to be bound by the
transfer restrictions contained in the Warrant Agreement as if the transferee
had executed and delivered the Warrant Agreement and agrees to be bound, as
applicable, by the terms of the Warrant Agreement and the Stockholders’
Agreement.

 

Date:                 ,

 

(3)

 

(Signature of Owner)

 

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

 

(City), (State) (Zip Code)

 

 

 

 

 

Signature Guaranteed by:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(3)                                 The signature must correspond with the name
as written upon the face of the within Warrant Certificate in every particular,
without alteration or enlargement or any change whatever, and must be guaranteed
by a national bank or trust company or by a member firm of any national
securities exchange.

 

--------------------------------------------------------------------------------


 

Securities and/or check to be issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

A new Warrant Certificate evidencing any outstanding Warrants evidenced by the
within Warrant Certificate is to be issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

 

 

 

 

 

Signature

 

 

 

Signature Guarantee:

 

 

 

 

 

 

 

 

Signature must be guaranteed

 

Signature

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Questionnaire

 

--------------------------------------------------------------------------------


 

Questionnaire completed by (Name of Securityholder):

 

SELLING SECURITYHOLDER QUESTIONNAIRE

 

INFORMATION FOR REGISTRATION STATEMENT ON FORM S-1 FILED
WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION

 

This questionnaire is being distributed to certain security holders of Alion
Science and Technology Corporation (the “Company”) to obtain information
required to be included in a  prospectus and registration statement (the
“Registration Statement”) for re-sales by such holders of (i) Third-Lien Senior
Secured Notes due 2020 issued by the Company pursuant to an indenture dated as
of August 14 , 2014 (“Third-Lien Notes”), (ii) warrants (the “Warrants”) to
purchase shares of common stock of the Company issued pursuant to the Warrant
Agreement dated as of August 14, 2014, between the Company and Wilmington Trust,
National Association as Warrant Agent and (iii) the issuance of common stock of
the Company upon exercise of the Warrants (“Warrant Shares”) (items (i),
(ii) and (iii) collectively, the “Registrable Securities”).  The Securities Act
of 1933, as amended, imposes certain liabilities if the Registration Statement,
when it becomes effective, either contains an untrue statement of a material
fact or omits to state a material fact required to be stated in the Registration
Statement or necessary to make the statements therein not misleading.  The
information you provide in this questionnaire may be used by the Company in
preparation of the Registration Statement and you will be legally liable for the
accuracy of any such information.

 

ACCORDINGLY, IT IS YOUR OBLIGATION TO READ THIS QUESTIONNAIRE CAREFULLY AND TO
ANSWER THE ITEMS CONTAINED IN THE QUESTIONNAIRE COMPLETELY AND ACCURATELY.

 

Please answer every question in this questionnaire, indicating “None” or “Not
Applicable” where appropriate. If the space provided after each question is
inadequate, please use the back of the page or attach a separate sheet. If you
are uncertain on how to respond, err on the side of reporting facts which you
think may be relevant.  The answers should be given as of the date you sign this
questionnaire.

 

DEFINITIONS OF THE BOLD-FACED TERMS ARE SET FORTH ON APPENDIX A HERETO.

 

1.                                      General Information

 

(a)                                 State the exact name in which the
Registrable Securities to be included in the Registration Statement are
registered on the books and records of the Company and the address of the record
holder:

 

Name:

 

--------------------------------------------------------------------------------


 

Address:

 

Number of

Warrants Held:

 

Number of

Warrant Shares

Held:

 

Number of

Third-Lien Notes Held:

 

If Registrable Securities are held of record by more than one record holder,
please furnish similar information for each additional record holder:

 

(b)                                 State the exact name of the beneficial owner
of the Registrable Securities to be included in the Registration Statement, as
it should appear in the Registration Statement:

 

Name:

 

(c)                                  State below the address, telephone number,
fax number and email address of you or your representative, if any, for purposes
of communication:

 

Representative’s

Name (if any):

 

Address:

 

 

 

Telephone No.:                                     (     )

Fax No.:                                                                        
(     )

Email Address:

 

The Registration Statement is required to disclose the number of shares of
common stock of the Company that will be beneficially owned by you immediately
prior and subsequent to the [date hereof], whether or not registered in your
name, and the number of Registrable Securities to be included in the
Registration Statement.

 

--------------------------------------------------------------------------------


 

2.                                      Shares Currently Owned

 

Number of shares of capital stock of the Company beneficially owned by you
(including the Registrable Securities and shares of common stock or other
securities to be received upon exercise of any options, warrants or other rights
and shares of common stock to be received upon conversion of any preferred
shares):

 

 

 

3.                                      Number of Registrable Securities to be
included in the Registration Statement

 

Maximum number of Registrable Securities beneficially owned by you to be
included in the Registration Statement:

 

 

 

4.                                      Nature of Beneficial Ownership

 

(a)                                 Are any shares of common stock indicated in
response to Item 2 as beneficially owned by you owned other than for your own
economic benefit?

 

Yes o                                                                                                            
No o

 

(b)                                 Are any shares of common stock indicated in
response to Item 2 as beneficially owned by you shares which you have the right
to acquire within 60 days?

 

Yes o                                                                                                            
No o

 

If your answer is yes to either Item 4(a) or 4(b), please explain:

 

(c)                                  Do you share voting or investment power
over any shares of capital stock of the Company?

 

Yes o                                                                                                            
No o

 

If your answer is yes, please identify the persons with whom you share such
power and the relationship that gives rise to the sharing of such power.

 

(d)                                 Are you aware of any voting trust or other
similar agreement relating to more than 5% of any class of voting securities of
the Company?

 

Yes o                                                                                                            
No o

 

--------------------------------------------------------------------------------


 

If your answer is yes, please describe:

 

5.                                      Relationships with the Company

 

(a)                                 Have you held any position or office with
the Company or any of its affiliates or predecessors within the past three
(3) years?

 

Yes o                                                                                                            
No o

 

If your answer is yes, please describe:

 

(b)                                 Have you had any other material
relationship, directly or indirectly, with the Company or any of its affiliates
or predecessors within the past three (3) years?

 

Yes o                                                                                                            
No o

 

If your answer is yes, please describe below:

 

6.                                      Ownership of Securityholder

 

If you are not a natural person, please answer the following questions:

 

(a)                                 Name the natural persons who exercise sole
or shared voting or investment power over you and describe your relationship
with such persons.  For example, if you are a limited partnership which is
controlled by a fund manager through a general partner, and the fund manager is
itself a company controlled by three individuals, then you would include the
names of the general partner and the fund manager, as well as the names of the
three individuals.

 

--------------------------------------------------------------------------------


 

(b)                                 If available, provide a copy of your
Partnership Agreement, Operating Agreement or other documents of similar nature.

 

7.                                      Broker-Dealer

 

Are you a registered broker-dealer under Section 15 of the Securities Exchange
Act of 1934, as amended?

 

Yes o                                                                                                            
No o

 

If your answer is yes, did you receive the shares of common stock indicated in
response to Item 2 as compensation for investment banking services provided to
the Company?

 

Yes o                                                                                                            
No o

 

8.                                      Affiliate of Broker-Dealer

 

Are you an affiliate of a registered broker-dealer?

 

Yes o                                                                                                            
No o

 

If your answer is yes, did you both: (i) purchase the shares of common stock
indicated in response to Item 2 in the ordinary course of business; and
(ii) have, at the time of the purchase, no agreement or understanding, directly
or indirectly, with any party to distribute the shares of common stock indicated
in response to Item 2?

 

Yes o                                                                                                            
No o

 

* * *

 

--------------------------------------------------------------------------------


 

The undersigned hereby agrees to notify the Company promptly in the event of any
development at any time while the Registration Statement remains in effect which
would change or make incorrect or incomplete any of the above answers or
statements in any material respect.

 

Dated:                               , 201   

 

 

SELLING SECURITYHOLDER

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

“Affiliate”  An “affiliate” of, or person “affiliated” with, a specified person,
is a person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, the person
specified.

 

“Beneficial Ownership”  For purposes of this questionnaire, a beneficial owner
of a security includes any person who, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares:

 

(1)                                 voting power (which includes the power to
vote, or to direct the voting of, such security); and/or

 

(2)                                 investment power (which includes the power
to dispose, or to direct the disposition, of such security).

 

In addition, a person is deemed to be the beneficial owner of a security if that
person has the right to acquire beneficial ownership of such security at any
time within 60 days, including, but not limited to, any right to acquire such
security: (i) through the exercise of any option, warrant or right, (ii) through
the conversion of a security, (iii) pursuant to the power to revoke a trust,
discretionary account or similar arrangement, or (iv) pursuant to the automatic
termination of a trust, discretionary account or similar arrangement.

 

Securities owned beneficially by you include not only securities held by you for
your own benefit, whether in bearer form or registered in your own name or
otherwise, but also securities held by others as to which you have or share
voting power or investment power (regardless of how the securities are
registered) such as, for example, securities held for you by custodians, brokers
or pledgees. Securities owned by an entity that you control are within your
power to vote and invest and are thus considered beneficially owned by you
despite the separate legal personality of such entity.

 

Where by virtue of a special relationship, whether of a family or a business
nature, you have substantial influence over the decisions of another person in
investing or voting his or her securities, securities owned by that person would
be considered beneficially owned by you.  Thus, for example, securities owned by
all persons related to you by blood, marriage or adoption or by other persons
who share your home would be considered beneficially owned by you absent a clear
history of independent decision-making in their investment and voting of the
securities.

 

In addition, securities held by you solely for the benefit of another person,
for example, as nominee, trustee or executor, are considered beneficially owned
by you if you have or share voting power or investment power with respect to
such securities.

 

The power to vote or invest securities need not be currently exercisable to
confer beneficial ownership. The fact that securities are held for you in trust
or in a discretionary account removes them from your control; but if you have
the power to terminate the relationship and regain control of the securities at
will or within 60 days, they are considered to be subject to

 

--------------------------------------------------------------------------------


 

your power and hence beneficially owned by you. The same applies to securities
which you can acquire by option or other rights exercisable within 60 days.

 

“Broker” The term “broker” means any person engaged in the business of effecting
transactions in securities for the account of others

 

“Dealer” The term “dealer” means any person engaged in the business of buying
and selling securities for such person’s own account through a broker or
otherwise.

 

“Control”  The term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Material”  When used to qualify a requirement for the furnishing of information
as to any subject, limits the information required to those matters to which an
average prudent investor would attach importance in determining whether to buy
or sell the security registered.

 

“Predecessor”  The term “predecessor” means a person the major portion of the
business and assets of which another person acquired in a single transaction, or
in a series of related transactions in each of which the acquiring person
acquired the major portion of the business and assets of the acquired person.

 

--------------------------------------------------------------------------------

 